Exhibit 10.1
CONFORMED COPY
 
Porex Holding Corporation
$67,500,000
$10,000,000 8.75% Senior Secured Notes due October 19, 2010
$10,000,000 8.75% Senior Secured Notes due October 19, 2011
$10,000,000 8.75% Senior Secured Notes due October 19, 2012
$37,500,000 8.75% Senior Secured Notes due October 19, 2013
 
NOTE PURCHASE AGREEMENT
 
Dated October 19, 2009
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading Page   Section 1.  Authorization of Notes      
1  
 
            Section 2.  Sale and Purchase of Notes     1  
 
            Section 3.  Closing     2  
 
            Section 4.  Conditions to Closing     2  
 
           
Section 4.1.   Representations and Warranties
    2  
 
           
Section 4.2.  Performance; No Default
    2  
 
           
Section 4.4.  Opinions of Counsel
    3  
 
           
Section 4.5.  No Violation of Law, Etc.
    3  
 
           
Section 4.6.  Stock Purchase
    3  
 
           
Section 4.7.   [Reserved]
    3  
 
           
Section 4.8.  [Reserved]
    3  
 
           
Section 4.9.  Changes in Corporate Structure
    3  
 
           
Section 4.10.     [Reserved]
    3  
 
           
Section 4.11.     [Reserved]
    3  
 
           
Section 4.12.     Security Documents
    3  
 
           
Section 4.13.     Pledged Stock; Stock Powers; Pledged Notes
    3  
 
           
Section 4.14.     Filings, Registrations and Recordings
    3  
 
           
Section 4.15.     [Reserved]
    3  
 
           
Section 4.16.     Mortgages, etc.
    4  
 
           
Section 4.17.      Certain Post-Closing Matters
    4  
 
            Section 5.  Representations and Warranties of the Obligors     4  
 
           
Section 5.1.   Existence; Compliance with Law
    4  
 
           
Section 5.2.   Corporate Power; Authorization; Enforceable Obligations
    4  

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.3.  No Legal Bar
    5  
 
           
Section 5.4.  No Material Litigation
    5  
 
           
Section 5.5.  No Default
    5  
 
           
Section 5.6.  Ownership of Property; Liens
    5  
 
           
Section 5.7.  Investment Company Act
    5  
 
           
Section 5.8.  Subsidiaries
    5  
 
           
Section 5.9.  Accuracy of Information, Etc.
    5  
 
           
Section 5.10. Security Documents
    6  
 
           
Section 5.11. Stock Purchase
    6  
 
           
Section 5.12. Operations of the Company
    6  
 
           
Section 5.13. Private Offering by the Obligors
    6  
 
           
Section 5.14. Existing Indebtedness
    7  
 
           
Section 5.15. Taxes
    7  
 
            Section 6.  Representations of the Purchaser     7  
 
           
Section 6.1.  Purchase for Investment
    7  
 
            Section 7.  Tax Indemnification     7  
 
            Section 8.  Payment of Prepayment of the Notes     9  
 
           
Section 8.1.  Required Repayments and Prepayments
    9  
 
           
Section 8.2.  Optional Prepayments
    9  
 
           
Section 8.3.  Allocation of Partial Repayments and Prepayments
    9  
 
           
Section 8.4.  Maturity; Surrender, Etc.
    10  
 
           
Section 8.5.  Purchase of Notes
    10  
 
            Section 9.  Affirmative Covenants     10  
 
           
Section 9.1.  Financial Statements
    10  
 
           
Section 9.2.  Certificates; Other Information
    11  
 
           

- ii -



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 9.3.  Payment of Obligations
    11  
 
           
Section 9.4.  Conduct of Business and Maintenance of Existence, etc; Compliance
    11  
 
           
Section 9.5.  Maintenance of Property; Insurance
    12  
 
           
Section 9.6.  Inspection of Property; Books and Records
    12  
 
           
Section 9.7.  Notices
    12  
 
           
Section 9.8.  Additional Collateral
    13  
 
           
Section 9.9.  Further Assurances
    15  
 
            Section 10.  Negative Covenants     15  
 
           
Section 10.1. Amendments of Certain Documents
    15  
 
           
Section 10.2. Indebtedness
    16  
 
           
Section 10.3. Liens
    17  
 
           
Section 10.4. Fundamental Changes
    19  
 
           
Section 10.5. Dispositions of Property
    19  
 
           
Section 10.6. Restricted Payments
    20  
 
           
Section 10.7. Investments
    21  
 
           
Section 10.8. Optional Payments
    23  
 
           
Section 10.9. Transactions with Affiliates
    23  
 
           
Section 10.10. Sales and Leasebacks
    23  
 
           
Section 10.11. Negative Pledge Clauses
    23  
 
           
Section 10.12. Clauses Restricting Subsidiary Distributions
    24  
 
           
Section 10.13. Limitation on Hedge Agreements
    25  
 
           
Section 10.14. Limitation on Cash-Pay Preferred Stock
    25  
 
           
Section 10.15. Limitation on Activities of the Company
    25  
 
           
Section 10.14. Lines of Business
    25  
 
            Section 11. Events of Default     25  
 
           

- iii -



--------------------------------------------------------------------------------



 



              Section   Heading   Page   Section 12.     Remedies on Default,
Etc.     27  
 
           
Section 12.1.     Acceleration
    27  
 
           
Section 12.2.     Other Remedies
    28  
 
           
Section 12.3.     Rescission
    28  
 
           
Section 12.4.     No Waivers or Election of Remedies, Expenses, Etc.
    28  
 
            Section 13.     Registration; Exchange; Substitution of Notes     29
 
 
           
Section 13.1.     Registration of Notes
    29  
 
           
Section 13.2.     Transfer and Exchange of Notes
    29  
 
           
Section 13.3.     Replacement of Notes
    29  
 
            Section 14.     Payments on Notes     30  
 
           
Section 14.1.      Place of Payment
    30  
 
           
Section 14.2.     Home Office Payment
    30  
 
            Section 15.     Expenses, Etc.     30  
 
           
Section 15.1.     Transaction Expenses
    30  
 
           
Section 15.3.     Survival
    30  
 
            Section 16.     Survival of Representations and Warranties; Entire
Agreement     31  
 
            Section 17.     Amendment and Waiver     31  
 
           
Section 17.1.     Requirements
    31  
 
           
Section 17.2.     Solicitation of Holders of Notes
    31  
 
           
Section 17.3.     Binding Effect, etc.
    32  
 
           
Section 17.4.     Notes Held by Company, etc.
    32  
 
            Section 18.     Notices     32  
 
            Section 20.     Confidential Information     32  
 
            Section 21.     [Reserved]     33  
 
            Section 22.     Miscellaneous     33  

- iv -



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 22.1.     Successors and Assigns
    33  
 
           
Section 22.2.     Payments Due on Non-Business Days
    34  
 
           
Section 22.3.     Accounting Terms
    34  
 
           
Section 22.4.     Severability
    34  
 
           
Section 22.5.     Construction, etc.
    34  
 
           
Section 22.6.     Counterparts
    34  
 
           
Section 22.7.     Governing Law
    34  
 
           
Section 22.8.     Jurisdiction and Process
    34  
 
           
Section 22.9.     No Right of Set-Off
    35  
 
           
Section 22.10.   Governing Release of Collateral and Note Guarantees
    35  
 
            Section 23.  Collateral Agent and Related Matters     35  
 
           
Section 23.1.     Appointment
    35  
 
           
Section 23.2.     Delegation of Duties
    36  
 
           
Section 23.4.     Reliance by the Collateral Agent
    36  
 
           
Section 23.5.     Notice of Default
    37  
 
           
Section 23.6.     Non-Reliance
    37  
 
           
Section 23.7.     Indemnification
    37  
 
           
Section 23.8.     Collateral Agent in Its Individual Capacity
    38  
 
           
Section 23.9.     Successor Agents
    38  
 
           
Section 23.10.   Authorization to Release Liens and Guarantees
    38  
 
            Section 24.  Waiver of Jury Trial     38  
 
                        Signature     39  

- v -



--------------------------------------------------------------------------------



 



         
Schedule A
  —   Information Relating to the Purchaser
 
       
Schedule B
  —   Initial Guarantors
 
       
Schedule C
  —   Defined Terms
 
       
Schedule 4.4
  —   Form of Opinion
 
       
Schedule 4.16
  —   Properties
 
       
Schedule 10.10
  —   Subordination
 
       
Exhibit 1
  —   Form of 8.75% Senior Note
 
       
Exhibit 2
  —   Form of Guarantee and Collateral Agreement

- vi -



--------------------------------------------------------------------------------



 



Porex Holding Corporation
c/o Aurora Capital Group
10877 Wilshire Boulevard, Suite 2100
Los Angeles, California 90024
$10,000,000 8.75% Senior Secured Notes due October 19, 2010
$10,000,000 8.75% Senior Secured Notes due October 19, 2011
$10,000,000 8.75% Senior Secured Notes due October 19, 2012
$37,500,000 8.75% Senior Secured Notes due October 19, 2013
October 19, 2009
To SNTC Holding, Inc.
Ladies and Gentlemen:
     Porex Holding Corporation, a Delaware corporation (the “Company”), and the
Subsidiaries of the Company listed on Schedule B (collectively, the “Initial
Guarantors”) each agrees jointly and severally, with SNTC Holding, Inc., a
Delaware corporation (in its individual capacity as the “Purchaser” and also in
its capacity as the Collateral Agent) as follows:
Section 1. Authorization of Notes.
     The Company has authorized the issue and sale of (i) $10,000,000 aggregate
principal amount of its 8.75% Senior Secured Notes due October 19, 2010 (the
“2010 Notes”), (ii) $10,000,000 aggregate principal amount of its 8.75% Senior
Secured Notes due October 19, 2011 (the “2011 Notes”), (iii) $10,000,000
aggregate principal amount of its 8.75% Senior Secured Notes due October 19,
2012 (the “2012 Notes”) and (iv) $37,500,000 aggregate principal amount of its
8.75% Senior Secured Notes due October 19, 2013 (the “2013 Notes” and, together
with the 2010 Notes, the 2011 Notes and the 2012 Notes, the “Notes”, each such
term to include any such notes issued in substitution therefor pursuant to
Section 13, and each series of 2010 Notes, 2011 Notes, 2012 Notes and 2013 Notes
being a “Series” of Notes). The Notes of each Series shall be substantially in
the form set out in Exhibit 1. Certain capitalized and other terms used in this
Agreement are defined in Schedule C; and references to a “Schedule” or an
“Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached
to this Agreement.
Section 2. Sale and Purchase of Notes.
     Subject to the terms and conditions of this Agreement, the Company will
issue and sell to the Purchaser and the Purchaser will purchase from the
Company, at the Closing provided for in Section 3,

1



--------------------------------------------------------------------------------



 



2010 Notes in the principal amount of $10,000,000, 2011 Notes in the principal
amount of $10,000,000, 2012 Notes in the principal amount of $10,000,000 and
2013 Notes in the principal amount of $37,500,000 as the non-cash portion of the
purchase price for the “Shares” (as defined in the Stock Purchase Agreement) in
accordance with the Stock Purchase Agreement.
Section 3. Closing.
     The sale and purchase of the Notes to be purchased by the Purchaser shall
occur at the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York,
NY 10022, at 10:00 a.m., Eastern time, at a closing (the “Closing”) occurring
contemporaneously with the “Closing” (as such term is defined in the Stock
Purchase Agreement). At the Closing the Company will deliver the Notes to the
Purchaser in the form of a single Note for each Series dated the date of the
Closing and registered in the Purchaser’s name, against delivery by the
Purchaser to the Company of the “Shares” (as defined in the Stock Purchase
Agreement). If at the Closing the Company shall fail to tender such Notes to the
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to the Purchaser’s
satisfaction, the Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights the
Purchaser may have by reason of such failure or such nonfulfillment.
Section 4. Conditions to Closing.
     The Purchaser’s obligation to purchase and pay for the Notes to be sold to
the Purchaser at the Closing is subject to the fulfillment to the Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
     Section 4.1. Representations and Warranties. The representations and
warranties of the Obligors in this Agreement shall be true and correct in all
material respects at the time of the Closing.
     Section 4.2. Performance; No Default. The Obligors shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by them prior to or at the Closing, and after
giving effect to the issue and sale of the Notes and the consummation of the
transactions contemplated by this Agreement and the Stock Purchase Agreement, no
Default or Event of Default shall have occurred and be continuing (other than as
a result of the inaccuracy of any information included in the Guarantee and
Collateral Agreement that was provided to the Company by the Purchaser for
inclusion therein that relates to the Collateral).
     Section 4.3. Compliance Certificates.
     (a) Officer’s Certificate. The Company shall have delivered to the
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
     (b) Secretary’s Certificate. The Company shall have delivered to the
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.

2



--------------------------------------------------------------------------------



 



     Section 4.4. Opinions of Counsel. The Purchaser shall have received
opinions in form and substance satisfactory to the Purchaser, dated the date of
the Closing from external counsel for the Obligors, covering matters described
in Schedule 4.4 in form and substance reasonably satisfactory to the Purchaser.
     Section 4.5. No Violation of Law, Etc. On the date of the Closing the
Purchaser’s purchase of Notes shall (a) not violate any applicable law or
regulation (including, without limitation, Regulation T, U or X of the Board)
and (b) not subject the Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date of the Stock Purchase Agreement.
     Section 4.6. Stock Purchase. Contemporaneously with the Closing the Company
shall consummate the acquisition of the “Shares” (as defined in the Stock
Purchase Agreement) in accordance with the Stock Purchase Agreement (the “Stock
Purchase”).
     Section 4.7. [Reserved].
     Section 4.8. [Reserved].
     Section 4.9. Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the Stock Purchase Agreement.
     Section 4.10. [Reserved].
     Section 4.11. [Reserved].
     Section 4.12. Note Documents. The Purchaser shall have received copies of
each of the Note Documents, executed and delivered by the Obligors party
thereto.
     Section 4.13. Pledged Stock; Stock Powers; Pledged Notes. The Collateral
Agent shall have received (i) the certificates representing the shares, if any,
of Capital Stock of each of the Company’s Domestic Subsidiaries pledged to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement, together
with an undated stock power for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof and (ii) each promissory note (if
any) required to be pledged to the Collateral Agent pursuant to the Guarantee
and Collateral Agreement endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.
     Section 4.14. Filings, Registrations and Recordings. Each document
(including, without limitation, any Uniform Commercial Code financing statement)
required by the Security Documents to be filed, registered or recorded in order
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, a first priority perfected Lien on the Collateral described therein,
shall have been delivered to the Collateral Agent in proper form for filing,
registration or recordation.
     Section 4.15. [Reserved].

3



--------------------------------------------------------------------------------



 



     Section 4.16. Mortgages, etc. The Purchaser shall have received the
Mortgages for the properties listed on Schedule 4.16, each duly executed and
delivered by the parties thereto, and such other documentation relating to each
such Mortgage or the real property subject thereto as may reasonably be required
by the Purchaser (or arrangements satisfactory to the Purchaser for delivery
thereof shall have been made).
     Section 4.17. Certain Post-Closing Matters. Notwithstanding anything herein
to the contrary, to the extent any security interest in the Collateral or any
deliverable related to the perfection of security interests in or Liens upon the
Collateral or the properties listed in Schedule 4.16 (other than any (x) the
Capital Stock in each of the Company’s Domestic Subsidiaries to be pledged,
(y) such property the security interest in or Lien upon which may be perfected
by the filing of a Uniform Commercial Code financing statement and (z) such
property in which perfection of security interests is not required under the
Guaranty and Collateral Agreement) is not provided on the Closing after the
Company’s use of commercially reasonable efforts to do so, the provision of any
such security interest(s) or Liens(s) or deliverable shall not constitute a
condition precedent to the issuance of the Notes under this Section 4 on the
Closing but shall be required to be delivered after the Closing pursuant to
arrangements to be satisfactory to the Purchaser. Notwithstanding any contrary
provision of the Note Documents, the Purchaser and the Obligors hereby agree
that the Company and its Subsidiaries shall deliver certificates representing
sixty-five percent (65%) of the Voting Stock of each of Porex Technologies LTD
and Porex Technologies SDN, BHD to the Purchaser, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, in each case as promptly as reasonably practicable
following the Closing and in no event later than 30 days following the Closing;
provided that nothing in this sentence shall be deemed to alter the requirements
of Section 9.8(d) hereof.
Section 5. Representations and Warranties of the Obligors.
     To induce the Purchaser to enter into this Agreement and to acquire the
Notes, the Obligors hereby jointly represent and warrant to the Purchaser, which
representations and warranties shall be deemed made at the Closing (immediately
before and immediately after giving effect to the Stock Purchase), that:
     Section 5.1. Existence; Compliance with Law. The Company (a) (i) is duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, (ii) has the corporate power to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged except, in each case, to the extent that any such failure
to have such power could not reasonably be expected to have a Material Adverse
Effect and (iii) is duly qualified as a foreign corporation and in good standing
(where such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) could
not reasonably be expected to have a Material Adverse Effect and (b) is in
compliance with all Requirements of Law except to the extent that any such
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.
     Section 5.2. Corporate Power; Authorization; Enforceable Obligations. Each
Obligor has the corporate or organizational power to make, deliver and perform
the Note Documents to which it is a party and, in the case of the Company, to
issue the Notes hereunder. Each Obligor has taken all necessary corporate or
other action to authorize the execution, delivery and performance of the Note
Documents to which it is a party and, in the case of the Company, to authorize
the issuance of the Notes on the terms and conditions of this Agreement. Each
Obligor has duly executed and delivered each Note Document to which it is a
party. Except as could not reasonably be expected to have a Material Adverse
Effect, no consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority is required in connection with the
issuance of the Notes hereunder or the execution, delivery,

4



--------------------------------------------------------------------------------



 



performance, validity or enforceability of this Agreement or any of the other
Note Documents, except the filings referred to in Section 5.7. This Agreement
and each other Note Document constitutes a legal, valid and binding obligation
of each Obligor that is a party thereto, enforceable against each such Obligor
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.
     Section 5.3. No Legal Bar. The execution, delivery and performance of this
Agreement and the other Note Documents, the issuance of the Notes hereunder and
the use of the proceeds thereof will not (a) violate the organizational or
governing documents of any of the Obligors, (b) violate any Requirement of Law
or any Contractual Obligation of the Company (other than any violation which
could not reasonably be expected to result in a Material Adverse Effect) or
(c) result in, or require, the creation or imposition of any Lien on any of the
properties or revenues of any Obligor (other than the Liens permitted by
Section 10.2).
     Section 5.4. No Material Litigation. No litigation, proceeding or
investigation of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of the Company, threatened against the Company or against
any of its Properties (other than the “Shares” as defined under the Stock
Purchase Agreement and other than any such litigation, proceeding or
investigation against HLTH Corporation, SNTC Holding, Inc. and Porex and any of
its Subsidiaries in respect of their obligations under the Stock Purchase
Agreement) or revenues which, taken as a whole, (a) involve any of the Note
Documents or (b) could reasonably be expected to have a Material Adverse Effect.
     Section 5.5. No Default. No Default or Event of Default has occurred and is
continuing.
     Section 5.6. Ownership of Property; Liens. The Company has good title to,
or a valid leasehold interest in or right to use, all its Property (other than
the “Shares” as defined under the Stock Purchase Agreement), in each case,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and none of such Property (other than the “Shares” as
defined under the Stock Purchase Agreement) is subject to any Lien except as
permitted by the Note Documents. The Company does not own or lease any real
property as of the Closing Date.
     Section 5.7. Investment Company Act. The Company is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
     Section 5.8. Subsidiaries. The Company shall have no Subsidiaries
immediately prior to the Closing.
     Section 5.9. Accuracy of Information, Etc. No statement or information
contained in any certificate furnished to the Purchaser, by or on behalf of the
Company for use in connection with the transactions contemplated by this
Agreement or the other Note Documents when taken as a whole, contained as of the
date such statement, information, or certificate was so furnished, any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained herein or therein not materially
misleading in light of the circumstances in which they were made.

5



--------------------------------------------------------------------------------



 



     Section 5.10. Security Documents. (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein (including any proceeds of any item of
Collateral) to the extent required by the Guarantee and Collateral Agreement. In
the case of (i) the Pledged Securities described in the Guarantee and Collateral
Agreement, when any stock certificates or notes, as applicable, representing
such Pledged Securities are delivered to the Collateral Agent and (ii) the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements in appropriate form are filed with the Delaware Secretary of State
(which financing statements have been duly completed and delivered to the
Collateral Agent) and a short form of the Guarantee and Collateral Agreement is
filed with the United States Patent and Trademark Office and the United States
Copyright Office (which short form has been duly completed and executed and
delivered to the Collateral Agent), the Collateral Agent shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Obligors in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of financing statements with the Delaware Secretary
of State and the filing of such short form with the United States Patent and
Trademark Office and the United States Copyright Office, and through the
delivery of the Pledged Securities required to be delivered on the Closing
Date), as security for the Obligations, in each case prior and superior in right
to any other Person (except Liens permitted by Section 10.3) to the extent
required by the Guarantee and Collateral Agreement.
     (b) Upon the execution and delivery of any Mortgage to be executed and
delivered pursuant to Sections 4.16 (which have been executed and delivered or
for which arrangements satisfactory to the Purchaser for the execution and
delivery thereof have been made) or 9.8(b), such Mortgage shall be effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties a
legal, valid and enforceable Lien on the mortgaged property described therein
and proceeds thereof; and when such Mortgage is filed in the recording office
designated by the Company, such Mortgage shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Obligors in
such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Liens permitted by
Section 10.3).
     Section 5.11. Stock Purchase. The Stock Purchase Agreement has been
assigned to the Company by Aurora Equity Partners III L.P. and Aurora Overseas
Equity Partners III, L.P. in accordance with Section 11.05 thereof.
     Section 5.12. Operations of the Company. The Company was formed solely for
the purpose of consummating the transactions contemplated by the Stock Purchase
Agreement and this Agreement, has engaged in no other business activities, has
conducted its operations only as contemplated by such agreements and,
immediately prior to the consummation of such transactions, had no material
assets or liabilities and no outstanding Indebtedness.
     Section 5.13. Private Offering by the Obligors. Neither the Company nor
anyone acting on its behalf has offered the Notes or the Note Guarantees by
means of any form of general advertising or general soliciation (as such terms
are defined in Regualtion D under the Securities Act of 1933, as amended) or has
offered the Notes or the Note Guarantees or any similar securities for sale to,
or solicited any offer to buy any of the same from, or otherwise approached or
negotiated in respect thereof with, any

6



--------------------------------------------------------------------------------



 



person other than the Purchaser, which has been offered the Notes and the Note
Guarantees at a private sale for investment. Neither the Company nor anyone
acting on its or their behalf has taken any action that would subject the
issuance or sale of the Notes and the Note Guarantees to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
     Section 5.14. Existing Indebtedness. The Company has no Indebtedness
outstanding immediately prior to the Closing.
     Section 5.15. Taxes. Immediately prior to the Closing, the Company (i) has
filed or caused to be filed all federal, state, provincial and other tax returns
that are required to be filed and (ii) has paid all taxes shown to be due and
payable on said returns and all other taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority responsible for
administering taxes.
Section 6. Representations of the Purchaser.
     Section 6.1. Purchase for Investment. The Purchaser represents that (i) it
is acquiring the Notes and the Note Guarantees for its own account and not with
a view to the distribution thereof, (ii) it has such knowledge and experience in
financial affairs that it is capable of evaluating the merits and risks of an
investment in the Notes, and (iii) its financial situation is such that it can
afford to bear the economic risk of holding the Notes for an indefinite period
of time and can afford to suffer the complete loss of its investment in the
Notes. The Purchaser understands that the Notes and the Note Guarantees have not
been registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Obligors are
not required to register the Notes or the Note Guarantees. The Purchaser
understands that, in addition to any other legends required by applicable state
securities laws, a legend will be placed on any certificate or certificates
representing the Notes substantially to the following effect:
“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE NOTE PURCHASE AGREEMENT REFERRED TO
BELOW.
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY SUCH
OPINION OF COUNSEL AS MAY BE REASONABLY REQUESTED TO CONFIRM THAT THE TRANSFER
COMPLIES WITH THE FOREGOING RESTRICTIONS.”
Section 7. Tax Indemnification.

7



--------------------------------------------------------------------------------



 



     All payments whatsoever under this Agreement and the Notes will be made in
lawful currency of the United States of America free and clear of, and without
liability for withholding or deduction for or on account of, any present or
future taxes of whatever nature imposed or levied by or on behalf of any
jurisdiction (other than Excluded Taxes), unless the withholding or deduction of
such tax is compelled by law. So long as the holder of a Note delivers to the
Company evidence (including the appropriate IRS forms) that, at the Closing (or
at such later time as such holder first becomes a holder), it is entitled to
receive payments from each Obligor without any requirement for withholding or
deduction of tax imposed by the United States, then if any deduction or
withholding for any tax shall at any time be required in respect of any amounts
to be paid by an Obligor under this Agreement or the Notes, the Obligor will pay
to the relevant jurisdiction the full amount required to be withheld, deducted
or otherwise paid before penalties attach thereto or interest accrues thereon,
and such holder of a Note will be entitled to receive such additional amounts as
may be necessary in order that the net amounts paid to such holder pursuant to
the terms of this Agreement or the Notes after such deduction, withholding or
payment (including, without limitation, any required deduction or withholding of
tax on or with respect to such additional amount), shall be not less than the
amounts then due and payable to such holder under the terms of this Agreement or
the Notes before the assessment of such tax. Notwithstanding the foregoing, no
payment of any additional amounts shall be required to be made for or on account
of:
     (a) any tax that would not have been imposed but for the existence of any
present or former connection between a holder of a Note (or a fiduciary,
settlor, beneficiary, member of, shareholder of, or possessor of a power over,
such holder, if such holder is an estate, trust, partnership or corporation or
any Person other than the holder to whom the Notes or any amount payable thereon
is attributable for the purposes of such tax) and the relevant jurisdiction
imposing in the tax, other than the mere holding of the relevant Note and the
receipt of payments and enforcement of rights thereunder or in respect thereof;
or
     (b) any tax that would not have been imposed but for the delay or failure
by a holder of a Note (following at least 10 days prior written request by the
Company) in the filing with the relevant jurisdiction imposing the tax of any
forms that are required by applicable law to be filed by such holder in order to
avoid or reduce such taxes, provided that the filing of such forms would not (in
such holder’s reasonable judgment) impose any unreasonable burden (in time,
resources or otherwise) on such holder or result in any confidential or
proprietary tax return information being revealed, either directly or
indirectly, to any Person.
     The Obligors will furnish the holders of Notes, promptly and in any event
within 60 days after the date of any payment by an Obligor of any tax in respect
of any amounts paid under this Agreement or the Notes, the original tax receipt
issued by the relevant taxation or other authorities involved for all amounts
paid as aforesaid (or if such original tax receipt is not available or must
legally be kept in the possession of an Obligor, a duly certified copy of the
original tax receipt or any other reasonably satisfactory evidence of payment),
together with such other documentary evidence with respect to such payments as
may be reasonably requested from time to time by any holder of a Note.
     If an Obligor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant jurisdiction, to
make any deduction or withholding of any tax in respect of which the Obligor
would be required to pay any additional amount under this Section 7, but for any
reason does not make such deduction or withholding with the result that a
liability in respect of such tax is assessed directly against such holder of any
Note, and such holder pays such liability, then the Obligor will promptly
reimburse such holder for such payment (including any related interest or
penalties to the

8



--------------------------------------------------------------------------------



 



extent such interest or penalties arise by virtue of a default or delay by the
Obligor) upon demand by such holder.
     The obligations of the Obligors under this Section 7 shall be joint and
several, and shall survive the payment or transfer of any Note.
Section 8. Repayment and Prepayment of the Notes.
     Section 8.1. Required Repayments and Prepayments. (a) The Company shall
repay the aggregate outstanding principal amount of the 2010 Notes on the first
anniversary of the Closing; the aggregate outstanding principal amount of the
2011 Notes on the second anniversary of the Closing; the aggregate outstanding
principal amount of the 2012 Notes on the third anniversary of the Closing; and
the aggregate outstanding principal amount of the 2013 Notes on the fourth
anniversary of the Closing. In each case, such amounts shall be reduced as a
result of the application of any prepayments in accordance with Section 8.1(b)
or (c) or 8.2.
     (b) Unless the Required Holders of the relevant Series shall otherwise
agree, if any Funded Debt (excluding any Indebtedness permitted to be incurred
in accordance with Section 10.2 or incurred with the consent of the Required
Holders) shall be incurred by the Company or any Guarantor, an amount equal to
100% of the Net Cash Proceeds thereof shall be applied within two Business Days
of the date of receipt of such Net Cash Proceeds toward the pro rata prepayment
of the Notes of each Series as set forth in Section 8.1(d).
     (c) Unless the Required Holders of the relevant Series shall otherwise
agree, if on any date any of the Company or any Subsidiary shall for its own
account receive Net Cash Proceeds from any Asset Sale or Recovery Event then,
unless a Reinvestment Notice shall be delivered in respect thereof, such Net
Cash Proceeds shall be applied within two Business Days of such date toward the
pro rata prepayment of the Notes of each Series as set forth in Section 8.1(d);
provided that notwithstanding the foregoing, on the date (the “Trigger Date”)
that is 12 months after the applicable Reinvestment Prepayment Date, the Notes
of each Series shall be prepaid on a pro rata basis as set forth in
Section 8.1(d) by an amount equal to the portion of any Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event not actually expended by
such Trigger Date.
     (d) Amounts to be applied in connection with repayments and prepayments
pursuant to this Section 8.1(b) or (c) shall be applied to the pro rata
prepayment of each Series of Notes until paid in full. Each repayment or
prepayment of the Notes under Section 8.1 shall be accompanied by accrued
interest to the date of such repayment or prepayment on the amount repaid or
prepaid.
     Section 8.2. Optional Prepayments. The Company may, at its option, upon
advance written notice, prepay at any time all, or from time to time any part
of, the Notes of any Series, at 100% of the principal amount so prepaid plus
accrued interest to the date of such prepayment on the amount prepaid.
     Section 8.3. Allocation of Partial Repayments and Prepayments. In the case
of each partial repayment or prepayment of the Notes of a Series, the principal
amount of the Notes to be repaid or prepaid shall be allocated among all of the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof.

9



--------------------------------------------------------------------------------



 



     Section 8.4. Maturity; Surrender, Etc. In the case of each repayment or
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be repaid or prepaid shall mature and become due and payable on the date
fixed for such repayment or prepayment (which shall be a Business Day), together
with interest on such principal amount accrued to such date. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest as aforesaid, interest on such principal
amount shall cease to accrue. Any Note paid or prepaid in full shall be
surrendered to the Company and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any repaid or prepaid principal amount of any Note.
     Section 8.5. Purchase of Notes. The Company will not and will not permit
any Subsidiary to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
Section 9. Affirmative Covenants.
     Each of the Obligors hereby agrees that, so long as any amount is owing to
any holder of the Notes under any Note Document (other than contingent or
indemnification obligations not then due), the Obligors shall and (to the extent
relevant) shall cause each of the Subsidiaries to:
     Section 9.1. Financial Statements. Furnish to each holder of the Notes:
     (a) within 120 days after the first fiscal year of the Company ending after
the Closing, and within 90 days after each fiscal year of the Company
thereafter, a copy of the audited consolidated balance sheet of the Company and
its consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income and of cash flows for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous year, reported on without qualification arising out of the scope of the
audit, by independent certified public accountants of nationally recognized
standing; and
     (b) as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Company, commencing with the first such fiscal quarter ending after the Closing,
the unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments and the lack of notes);
all such financial statements to be prepared in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or such Responsible Officer, as the case
may be, and disclosed therein and except, in the case of the financial
statements referred to in clause (b), for normal year-end audit adjustments and
the lack of footnotes).

10



--------------------------------------------------------------------------------



 



     Section 9.2. Certificates; Other Information. Furnish to each holder of the
Notes:
     (a) concurrently with the delivery of any financial statements pursuant to
Section 9.1, (i) a certificate of a Responsible Officer on behalf of the Company
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate and (ii) to the
extent not previously disclosed to the holders of the Notes, a description of
any new Subsidiary and of any change in the jurisdiction of organization of any
Obligor since the date of the most recent list delivered pursuant to this clause
(ii) (or, in the case of the first such list so delivered, since the Closing);
and
     (b) as soon as available, but in any event not later than 60 days after the
end of each fiscal year of the Company (commencing with the fiscal year ending
on December 31, 2009), a budget for the following fiscal year consisting of
consolidated statements of projected cash flow and projected income
(collectively, the “Annual Operating Budget”);
     (c) [reserved];
     (d) promptly after the same are filed, copies of all financial statements
and reports that the Company or any Subsidiary may make to, or file with, the
SEC, in each case to the extent not already provided pursuant to Section 9.1 or
any other clause of this Section 9.2;
     (e) promptly upon delivery thereof to the Company or any Subsidiary and to
the extent permitted, copies of any accountants’ letters addressed to its Board
of Directors (or any committee thereof);
     (f) promptly, such additional financial and other information as any
holders of the Notes may from time to time reasonably request; provided that in
no event shall such information consist of Trade Secrets (as defined in the
Guarantee and Collateral Agreement); and
     (g) at the end of each fiscal quarter of the Company, and promptly upon any
Default, notice to the Collateral Agent of any location at which equipment or
inventory is kept, if not already specified in the Guarantee and Collateral
Agreement.
     Section 9.3. Payment of Obligations. Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
taxes, governmental assessments and governmental charges (other than
Indebtedness), except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves required in
conformity with GAAP with respect thereto have been provided on the books of the
Company or its Subsidiaries, as the case may be, or except where the failure to
pay such taxes, assessments or charges could not reasonably be expected to have
a Material Adverse Effect.
     Section 9.4. Conduct of Business and Maintenance of Existence, etc;
Compliance. (a) (i) Preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 10.4 or
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material

11



--------------------------------------------------------------------------------



 



Adverse Effect; and (b) comply with all Requirements of Law except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
     Section 9.5. Maintenance of Property; Insurance. (a) Keep all Property
useful and necessary in its business in reasonably good working order and
condition, ordinary wear and tear excepted except where a failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     (b) Take all reasonable and necessary steps, including, in any proceeding
before the United States Patent and Trademark Office or the United States
Copyright Office, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of the Intellectual
Property, including, filing of applications for renewal, affidavits of use and
affidavits of incontestability, in each case as determined in the reasonable
business judgment of the Company, except in each case to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     (c) Maintain insurance with financially sound and reputable insurance
companies insurance on all its material Property in at least such amounts and
against at least such risks as is consistent with its past practice, or as is
customarily maintained by comparably situated companies. All such insurance
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 30 days after receipt by
the holders of the Notes of written notice thereof and (ii) name the holders of
the Notes as additional insured parties or loss payees, as applicable.
     (d) Obtain at the Closing or promptly thereafter ALTA mortgagee title
insurance policies issued by one or more title companies reasonably satisfactory
to the Required Holders with respect to the properties listed on Schedule 4.16
in amounts not less than the fair market value of such real property or such
other amount reasonably required by the Required Holders, and a current ALTA
survey thereof, together with a surveyor’s certificate unless the title
insurance policy referred to above shall not contain an exception for any matter
shown by a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy), each in form and
substance reasonably satisfactory to the Required Holders; and maintain flood
insurance with respect to each owned real property and leasehold property
located in an area at high risk for flood.
     Section 9.6. Books and Records. Keep proper books of records and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all material dealings and transactions in
relation to its business and activities.
     Section 9.7. Notices. Promptly upon a Responsible Officer of any Obligor
obtaining knowledge thereof, give notice to each holder of the Notes of:
     (a) the occurrence of any Default or Event of Default;
     (b) any litigation, investigation or proceeding which may exist at any time
between the Company or any of its Subsidiaries and any other Person, that in
either case, if adversely determined, could reasonably be expected to have a
Material Adverse Effect;

12



--------------------------------------------------------------------------------



 



     (c) the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after the Company or any Subsidiary knows
thereof: (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to a Single Employer
Plan, the creation of any Lien in favor of the PBGC or a Single Employer Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Company or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan or (iii) the occurrence of any similar
events with respect to a Commonly Controlled Plan, that would reasonably be
likely to result in a direct obligation of the Company or any of its
Subsidiaries to pay money;
     (d) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and
     (e) the acquisition of any Property after the Closing Date in which the
Collateral Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 9.8.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company or the relevant Subsidiary proposes to take
with respect thereto.
     Section 9.8. Additional Collateral, etc. (a) With respect to any Property
(other than assets expressly excluded from the Collateral pursuant to the
Security Documents) acquired after the Closing Date by any Obligor (other than
(x) any interests in real property, (y) any Property subject to a Lien expressly
permitted by Section 10.3(f) and (z) Instruments and Certificated Securities,
which are referred to in the last sentence of this paragraph (a)) as to which
the Collateral Agent for the benefit of the Secured Parties does not have a
perfected Lien, promptly, but in any case within 30 days, (i) give notice of
such Property to the Collateral Agent and execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent reasonably requests to grant to the Collateral
Agent for the benefit of the Secured Parties a security interest in such
Property and (ii) take all actions reasonably requested by the Collateral Agent
to grant to the Collateral Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required by Section 5.10) in such Property (with respect
to Property of a type owned by an Obligor as of the Closing to the extent the
Collateral Agent, for the benefit of the Secured Parties, has a perfected
security interest in such Property as of the Closing), including, without
limitation, the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be reasonably requested by the Collateral Agent. Any Instrument or
Certificated Security in excess of $1,000,000 shall be promptly delivered to the
Collateral Agent indorsed in a manner reasonably satisfactory to the Collateral
Agent to be held as Collateral pursuant to the relevant Security Document.
     (b) With respect to any fee interest in any real property located in the
United States having a value (together with improvements thereof) of at least
$1,000,000 acquired after the Closing Date by any Obligor (other than any such
real property subject to a Lien expressly permitted by Section 10.3(f)), (i)

13



--------------------------------------------------------------------------------



 



give notice of such acquisition to the Collateral Agent and, if requested by the
Collateral Agent, execute and deliver a first priority Mortgage (subject to
Liens permitted by Section 10.3) in favor of the Collateral Agent for the
benefit of the Secured Parties, covering such real property (provided that no
Mortgage nor survey shall be obtained if the Collateral Agent reasonably
determines in consultation with the Company that the costs of obtaining such
Mortgage or survey are excessive in relation to the value of the security to be
afforded thereby), (ii) if reasonably requested by the Collateral Agent
(A) provide the holders of the Notes with a lenders’ title insurance policy with
extended coverage covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably specified by the Collateral Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate unless the title insurance
policy referred to above shall not contain an exception for any matter shown by
a survey (except to the extent an existing survey has been provided and
specifically incorporated into such title insurance policy), each in form and
substance reasonably satisfactory to the Collateral Agent, and (B) use
commercially reasonable efforts to obtain any consents reasonably deemed
necessary by the Collateral Agent, in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Collateral Agent
and (iii) if requested by the Collateral Agent deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.
     (c) With respect to any new Subsidiary created or acquired after the
Closing Date by any Obligor, promptly, but in any case within 30 days of such
acquisition, (i) give notice of such acquisition or creation to the Collateral
Agent and, if requested by the Collateral Agent, execute and deliver to the
Collateral Agent such amendments to the Guarantee and Collateral Agreement or
such other documents as the Collateral Agent reasonably deems necessary to grant
to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Security Documents and with the
priority required by Section 5.7) in the Capital Stock of such new Subsidiary
that is owned by such Obligor (provided that no Capital Stock of any Foreign
Subsidiary that is a CFC shall be required to be pledged, except for 65% of the
Voting Stock and 100% of the Capital Stock (other than Voting Stock) of such CFC
of any Foreign Subsidiary owned directly by the Company or any of its Domestic
Subsidiaries), (ii) deliver to the Collateral Agent the certificates, if any,
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Obligor, and
(iii) cause such new Subsidiary (A) to become a party to the Guarantee and
Collateral Agreement and (B) to take such actions necessary or advisable to
grant to the Collateral Agent for the benefit of the Secured Parties a perfected
security interest (to the extent required by the Security Documents and with the
priority required by Section 5.10) in the Collateral described in the Guarantee
and Collateral Agreement with respect to such new Subsidiary (to the extent the
Collateral Agent, for the benefit of the Secured Parties has a perfected
security interest in the same type of Collateral as of the Closing), including,
without limitation, the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Guarantee and Collateral
Agreement or by law or as may be reasonably requested by the Collateral Agent.
For the avoidance of doubt, with respect to any new Foreign Subsidiary that is a
CFC created or acquired after the Closing by any Obligor, such Obligor’s
obligations under this clause (c) shall include obligations corresponding to
each action described in clause (d) below (as such clause (d) relates to any
Foreign Subsidiary that is a CFC at the Closing).
     (d) With respect to any Foreign Subsidiary that is a CFC owned directly by
the Company or any of its Domestic Subsidiaries at the Closing, other than Porex
Technologies LTD, promptly, but in any case within 30 days of the Closing,
(i) take such actions necessary or advisable to grant to the Collateral

14



--------------------------------------------------------------------------------



 



Agent for the benefit of the Secured Parties a perfected security interest in
65% of the Voting Stock and 100% of the Capital Stock (other than Voting Stock)
of such Foreign Subsidiary, (ii) execute and deliver to the Collateral Agent
such filings, registrations and other documents as the Collateral Agent
reasonably deems necessary to grant to the Collateral Agent for the benefit of
the Secured Parties a perfected first-priority security interest in such Capital
Stock of such Foreign Subsidiary, and (iii) deliver to the Collateral Agent an
opinion of external local counsel to such Foreign Subsidiary, in form and
substance reasonably acceptable to the Collateral Agent, confirming the
legality, validity, enforceability, priority and perfection of such security
interest.
     (e) Notwithstanding anything to the contrary in any Note Document, this
Section 9.8 shall not apply with respect to any Collateral to the extent the
Required Holders have reasonably determined that the value of such Collateral to
which this Section 9.8 would otherwise apply is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected Lien therein.
     Section 9.9. Further Assurances. (a) Maintain the security interest created
by the Security Documents as a perfected security interest having at least the
priority described in Section 5.10 (to the extent such security interest can be
perfected through the filing of UCC-1 financing statements, the Intellectual
Property filings to be made pursuant to Schedule 4 of the Guarantee and
Collateral Agreement or the delivery of Pledged Securities required to be
delivered under the Guarantee and Collateral Agreement), subject to the rights
of the Obligors under the Note Documents to dispose of the Collateral. From time
to time the Obligors shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Note
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Collateral Agent for the ratable benefit of the
Secured Parties has a perfected Lien pursuant hereto or thereto, including,
without limitation, filing any financing or continuation statements or financing
change statements under the Uniform Commercial Code (or other similar laws) in
effect in any United States jurisdiction with respect to the security interests
created hereby. At the reasonable request of the Collateral Agent, the Company
will, and will cause each Obligor to, provide information with respect to its
deposit accounts and, at the reasonable request of the Collateral Agent, the
Company will, and will cause each Obligor to, execute and deliver account
control agreements with financial institutions holding such accounts (except in
the case of deposit accounts that are “Exempt Deposit Accounts” as defined under
the Guarantee and Collateral Agreement).
Section 10. Negative Covenants.
     Each of the Obligors (on behalf of itself and each of the Subsidiaries)
hereby agrees that, so long as any amount is owing to any holder of the Notes
under any Note Document (other than contingent or indemnification obligations
not then due), it shall not, and shall not permit any of the Subsidiaries to:
     Section 10.1. Amendments of Certain Documents. Enter into any amendment or
modification of, or agree to or accept any waiver under, its Organizational
Documents that (i) is adverse in any material respect to the interest of the
holders of the Notes or (ii) adversely affects the voting rights or voting power
of any Capital Stock forming part of the Collateral.

15



--------------------------------------------------------------------------------



 



     Section 10.2. Indebtedness. Create, issue, incur, assume, or suffer to
exist any Indebtedness, except:
     (a) Indebtedness of any Obligor pursuant to any Note Document and any
Permitted Refinancing Indebtedness thereof provided that such Permitted
Refinancing Indebtedness is unsecured and subordinated on the terms set forth in
Schedule 10.2;
     (b) Indebtedness (i) of the Company to any Obligor, (ii) of any Obligor to
the Company or another Obligor, or (iii) of a Foreign Subsidiary to any Obligor
not to exceed an aggregate principal amount of $3,000,000 at any one time
outstanding; provided that such Indebtedness under this clause (b) is either
subordinated on the terms set forth in Schedule 10.2 (if incurred pursuant to
subclause (i) or (ii)) or evidenced by a promissory note that has been pledged
and delivered to the Collateral Agent for the benefit of the Secured Parties (if
incurred pursuant to subclause (i), (ii) or (iii));
     (c) Indebtedness consisting of Capital Lease Obligations and purchase money
Indebtedness in an aggregate principal amount not to exceed $2,500,000 at any
one time outstanding, including any Permitted Refinancing Indebtedness thereof;
     (d) Guarantee Obligations by any Obligor of obligations of any other
Obligor;
     (e) Indebtedness of the Company or any of its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently drawn by the Company or such Subsidiary in the ordinary
course of business against insufficient funds so long as such Indebtedness is
promptly repaid;
     (f) Indebtedness of the Company or any of its Subsidiaries in respect of
workers’ compensation claims; property casualty or liability insurance;
take-or-pay obligations in supply arrangements; self-insurance obligations;
performance, bid, surety bonds; and completion guaranties (in each case in the
ordinary course of business);
     (g) Indebtedness of any Obligor as an account party in respect of letters
of credit issued in the ordinary course of business, provided that upon the
drawing of such letters of credit, such Indebtedness is reimbursed within
30 days following such drawing;
     (h) Indebtedness of any Person that becomes a Subsidiary as part of a
Permitted Acquisition or Investment permitted hereunder after the Closing Date,
and any Permitted Refinancing Indebtedness thereof; provided that (A) such
acquired Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary (except to the extent such acquired Indebtedness refinanced (and did
not increase principal (except for accrued interest premium or fees, or
expenses) or shorten maturity during the term of this Agreement) other
Indebtedness to facilitate such entity becoming a Subsidiary), and (B) neither
the Company nor any Subsidiary shall be a new obligor therefor and no property
of the Company or any other Subsidiary shall provide security therefor, and
(C) either (1) (i) the aggregate amount of Indebtedness that is incurred
pursuant to this clause shall not exceed $2,000,000 at any one time outstanding
or (2) the Consolidated Total Leverage

16



--------------------------------------------------------------------------------



 



Ratio of the Company, as at the last day of the most recently ended fiscal
quarter of the Company for which internal financial statements are available, on
a pro forma basis (assuming that the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred on
the first day of the four consecutive fiscal quarters ending on such day), does
not exceed 3.25:1.
     (i) the incurrence by Porex or any of its Subsidiaries of additional
Indebtedness and letters of credit under Revolving Credit Facilities in an
aggregate principal amount at any one time outstanding under this clause (i)
(with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of Porex and its Subsidiaries thereunder) not to
exceed $12,500,000, provided that such Indebtedness (A) is incurred by an
Obligor and is unsecured or (B) is incurred by a Foreign Subsidiary and is
either unsecured or secured only by the assets of such Foreign Subsidiary;
provided that to the extent that such Indebtedness is incurred by Foreign
Subsidiaries, such Indebtedness shall be non-recourse to the Obligors;
     (j) Indebtedness under Hedge Agreements designed solely to protect the
Company and its Subsidiaries against fluctuations in commodity prices, foreign
exchange rates or interest rates and not entered into for speculative purposes;
and
     (k) Indebtedness consisting of Investments permitted by Section 10.7(d)(ii)
or (j).
     Section 10.3. Liens. Create, incur, assume or suffer to exist any Lien upon
any of its Property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes, assessments or governmental charges or claims not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Company or its Subsidiaries, as the case may be, to the extent required
by GAAP;
     (b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days, that are being contested in
good faith by appropriate proceedings;
     (c) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;
     (d) deposits and other Liens to secure the performance of bids, trade
contracts (other than for borrowed money), leases, subleases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business;
     (f) Liens securing Indebtedness of the Company or any Subsidiary incurred
pursuant to Section 10.2(c) or 10.2(h); provided that in the case of any such
Liens securing Indebtedness

17



--------------------------------------------------------------------------------



 



incurred pursuant to Section 10.2(c) to the extent incurred to finance Permitted
Acquisitions or Investments permitted under Section 10.7, (x) such Liens shall
be created substantially concurrently with the acquisition of the assets
financed by such Indebtedness and (y) such Liens do not at any time encumber any
Property of the Company or any Subsidiary other than the Property financed by
such Indebtedness and the proceeds thereof;
     (g) Liens created pursuant to the Note Documents;
     (h) any interest or title of a lessor under any lease entered into by the
Company or any Subsidiary in the ordinary course of its business, and any
financing statement filed in connection with any such lease;
     (i) Liens arising from judgments in circumstances not constituting an Event
of Default under Section 11(h);
     (j) Liens securing acquired Indebtedness permitted by Section 10.2(h);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition and were not granted in connection therewith or
anticipation thereof (other than improvements thereon) and are no more favorable
to the lienholders than such existing Lien;
     (k) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;
     (l) Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods;
     (m) Liens arising out of consignment or similar arrangements for the sale
by the Company and its Subsidiaries of goods through third parties in the
ordinary course of business;
     (n) Liens deemed to exist in connection with Investments permitted by
Section 10.7(b) that constitute repurchase obligations;
     (o) any license of Intellectual Property granted by the Company or any of
its Subsidiaries in the ordinary course of business;
     (p) Liens created in the ordinary course of business in favor of banks or
other financial institutions over credit balances of any bank account held at
such bank or financial institution;
     (q) Liens on assets of a Foreign Subsidiary securing Indebtedness incurred
pursuant to Section 10.2(i)(B);
     (r) other Liens with respect to obligations that do not exceed $500,000 at
any one time outstanding.

18



--------------------------------------------------------------------------------



 



     Section 10.4. Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:
     (a) (i) any Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into, or all or substantially all of the Property or
business may be transferred to, the Company (provided that the Company shall be
the continuing or surviving corporation) or (ii) any Subsidiary may be merged,
amalgamated, liquidated or consolidated with or into, or all or substantially
all of the Property or business may be transferred to, any Subsidiary (provided
that (x) if one of the parties to such merger, amalgamation or consolidation is
a Guarantor, such Guarantor shall be the continuing or surviving corporation or
(y) simultaneously with such transaction, the continuing or surviving
corporation shall become a Guarantor and the Company shall comply with
Section 9.8 in connection therewith);
     (b) Dispositions permitted by Section 10.5 may be consummated.
     Section 10.5. Dispositions of Property. Dispose of any of its owned
Property (including, without limitation, receivables) whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of surplus, obsolete or worn out property in the
ordinary course of business and the abandonment of Intellectual Property in the
ordinary course of business;
     (b) (i) the sale of inventory and Dispositions of cash and Cash
Equivalents, in each case in the ordinary course of business, (ii) the licensing
of Intellectual Property in the ordinary course of business and (iii) the
contemporaneous exchange, in the ordinary course of business, of Property for
Property of a like-kind to the extent that the Property received in such
exchange is of a value at least equivalent to the value of the Property
exchanged (provided that after giving effect to such exchange, the value of the
Property of the Obligors subject to perfected first priority Liens in favor of
the Collateral Agent under the Security Documents is not reduced);
     (c) the sale or issuance of any Subsidiary’s Capital Stock to any Obligor;
     (d) the Disposition of other assets having a fair market value not to
exceed $10,000,000 in the aggregate in any calendar year; provided that the
requirements of Section 8.1(c), are complied with in connection therewith;
     (e) any Recovery Event; provided that the requirements of Section 8.1(c)
are complied with in connection therewith;
     (f) the leasing, occupancy agreements or sub-leasing of Property that would
not materially interfere with the required use of such Property by the Company
or its Subsidiaries;
     (g) Dispositions of non-core assets that are acquired pursuant to a
Permitted Acquisition; provided that the requirements of Section 8.1(c), to the
extent applicable, are complied with in connection therewith;

19



--------------------------------------------------------------------------------



 



     (h) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
     (i) the transfer of Property (i) by any Obligor to any other Obligor,
(ii) by any Foreign Subsidiary to another Foreign Subsidiary, (iii) by any
Foreign Subsidiary to an Obligor and (iv) by any Obligor to a Foreign Subsidiary
for not less than fair market value (as reasonably determined by the Company;
provided that for purposes of this subclause (iv), the Company may, acting in
good faith, determine that a transfer of equipment that has been used in the
business of an Obligor, for not less than the book value of such equipment, is a
transfer for not less than fair market value);
     (j) sale and leaseback transactions permitted by Section 10.10; provided
that the requirements of Section 8.1(c) are complied with in connection
therewith;
     (k) Liens permitted by Section 10.3;
     (l) Restricted Payments permitted by Section 10.6;
     (m) Investments not prohibited by this Agreement;
     (n) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (o) assignments or subleases for fair value of leasehold interests that are
no longer used or useful in the business the Company or any of its Subsidiaries;
     (p) any exclusive license to Pentair, Inc. of the Specified Intellectual
Property; and
     (q) any Disposition for not less than fair market value (as reasonably
determined by the Company) if at least 75% of the consideration is received in
the form of cash and the Net Cash Proceeds of which at the consummation of such
Disposition are entirely applied to the repayment of the Notes of each Series
then outstanding on a pro rata basis, pursuant to Section 8.2.
     Section 10.6. Restricted Payments. Declare or pay any dividend on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of the Company or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Company or
any Subsidiary (collectively, “Restricted Payments”), except:
     (a) any Subsidiary may make Restricted Payments to any Obligor, and any
Foreign Subsidiary may make Restricted Payments to another Foreign Subsidiary;

20



--------------------------------------------------------------------------------



 



     (b) Investments permitted by Section 10.7;
     (c) the Company may make Restricted Payments in the form of common equity
of the Company or preferred equity of the Company; and
     (d) so long as no Default or Event of Default shall have occurred and be
continuing, the Company or any other Obligor may purchase, redeem or otherwise
acquire any Capital Stock or options to purchase Capital Stock of the Company or
Porex Equity Partners, L.P. (so long as it owns Capital Stock of the Company)
held by any former officer or employee of the Company or any other Obligor
issued pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement; provided that any Restricted
Payments made pursuant to this clause (b) shall not exceed $500,000 in any
fiscal year.
     Section 10.7. Investments. Make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
Capital Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person (all of the foregoing, “Investments”),
except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents and Foreign Cash Equivalents;
     (c) Investments resulting from the incurrence of Indebtedness permitted by
Sections 10.2(b) and (d);
     (d) (i) Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 10.7(c)) by the Company or any of its
Subsidiaries in the Company or any Person that, prior to such Investment, is a
Guarantor and (ii) Investments made by a Foreign Subsidiary in another Foreign
Subsidiary;
     (e) Permitted Acquisitions;
     (f) loans or advances to employees in an aggregate amount of up to
$1,000,000 outstanding at any time;
     (g) Investments in existence immediately prior to the Closing;
     (h) Investments of the Company or any Subsidiary under Hedge Agreements
permitted hereunder;
     (i) Investments of any Person in existence at the time such Person becomes
a Subsidiary; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary;
     (j) provided that no Default or Event of Default is continuing or would
result therefrom, the Company may make Investments in an aggregate amount
(determined as the

21



--------------------------------------------------------------------------------



 



amount originally advanced, loaned or otherwise invested, less any returns on
the respective Investment not to exceed the original amount invested) not to
exceed at any time outstanding $1,000,000;
     (k) wholly owned Subsidiaries of the Company may be established or created,
if the Company and such Subsidiary comply with the provisions of Section 9.8(c)
provided that, in each case, to the extent such new Subsidiary is created solely
for the purpose of consummating a merger transaction pursuant to an acquisition
permitted by Section 10.7(e), and such new Subsidiary at no time holds any
assets or liabilities other than its rights under the relevant acquisition
documents and any merger consideration contributed to it contemporaneously with
the closing of such merger transactions, such new Subsidiary shall not be
required to take the actions set forth in Section 9.8(c) until the respective
acquisition is consummated (at which time the surviving entity of the respective
merger transaction shall be required to so comply within ten Business Days);
     (l) Investments resulting from pledges and deposits referred to in
Sections 10.3(c) and (d);
     (m) the forgiveness or conversion to equity of any Indebtedness permitted
by Section 10.2(b)(i) through (iv);
     (n) Investments (other than Permitted Acquisitions) made (i) by the Company
with cash proceeds of equity contributions (other than with Disqualified Capital
Stock) from shareholders of the Company to the Company, or (ii) by a Subsidiary
of the Company with cash proceeds of an Investment in such Subsidiary permitted
by Section 10.7(n)(i), in each case after the Closing;
     (o) Guarantee Obligations permitted by Section 10.2 and any payments made
in respect of such Guarantee Obligations;
     (p) any acquisition permitted by Section 10.4(a);
     (q) Investments in notes or securities of trade creditors or customers
received in the ordinary course of business upon foreclosure, or pursuant to any
plan of reorganization or liquidation or similar arrangement, upon the bankrupty
or insolvency of such trade creditors or customers or in settlement of
delinquent obligations of, and other disputes with, trade creditors or customers
arising in the ordinary course of business;
     (r) accounts receivable if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary terms; and
     (s) Investments made as a result of the receipt of non-Cash consideration
from a Disposition permitted under Section 10.5.
It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 10.7, such amount
shall deemed to be the amount of such

22



--------------------------------------------------------------------------------



 



Investment when made, purchased or acquired less any returns on such Investment
(not to exceed the original amount invested).
     Section 10.8. Optional Payments. Make any optional or voluntary payment,
prepayment, repurchase or redemption of, or otherwise voluntarily or optionally
defease the principal of or interest on, or any other amount owing in respect of
any Indebtedness that is subordinated in right of payment to the Notes or the
Note Guarantees.
     Section 10.9. Transactions with Affiliates. Enter into any transaction or
series of transactions, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than any
Obligor) unless such transaction or series of transactions is (a) otherwise not
prohibited under this Agreement and (b) upon fair and reasonable terms no less
favorable to the Company or such Subsidiary, as the case may be, than it would
reasonably expect to obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate. For the avoidance of doubt, this Section 10.9
shall not apply to (i) employment arrangements with, and payments of
compensation, expense reimbursement, indemnification or benefits to or for the
benefit of, current or former employees, officers or directors of the Company or
any of its Subsidiaries, (ii) Indebtedness permitted by Section 10.2(b),
transactions permitted by Section 10.4(a), Restricted Payments permitted by
Section 10.6(a), (c) or (d), or Investments permitted by Section 10.7(d) or (f),
(iii) payments under the Management Services Agreement as in effect at the
Closing, not to exceed $1,000,000 during any annual period beginning on the date
of the Closing or any anniversary thereof plus reasonable out-of-pocket
expenses, (iv) the provision of management services by the Company or any
Subsidiary to any Subsidiary of the Company in the ordinary course of business,
(v) transfers of the non-exclusive license to a Subsidiary to use Intellectual
Property in the ordinary course of business and (vi) transactions in existence
immediately before the Closing.
     Section 10.10. Sales and Leasebacks. Enter into any arrangement with any
Person providing for the leasing by the Company or any Subsidiary of real or
personal property which is to be sold or transferred by the Company or such
Subsidiary (a) to such Person or (b) to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary, except for (i) sales or transfers
that do not exceed $1,000,000 in the aggregate at any one time outstanding and
(ii) sales or transfers by any Obligor to any other Obligor. Notwithstanding
anything to the contrary herein, no transaction or arrangement shall be
restricted under this Section 10.8 if, in connection with such transaction or
arrangement, any Indebtedness or Lien incurred is permitted to be incurred under
Section 10.2 and Section 10.3 or any Disposition of property is permitted under
Section 10.5.
     Section 10.11. Negative Pledge Clauses. Enter into any agreement that
prohibits or limits the ability of the Company or any of its Subsidiaries to
create, incur, assume or suffer to exist any Lien upon any of its Property or
revenues, whether now owned or hereafter acquired, to secure the Obligations or,
in the case of any Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Note Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations, or
any Permitted Refinancing Indebtedness thereof, otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby and the proceeds thereof), (c) Contractual Obligations
incurred in the ordinary course of business and on customary terms which limit
Liens on the assets that are subject of the applicable

23



--------------------------------------------------------------------------------



 



Contractual Obligation, (d) prohibitions and limitations in effect immediately
prior to the date hereof, (e) customary provisions restricting the subletting or
assignment of any lease governing a leasehold interest or restrictions on
assignment of any Intellectual Property or general intangibles, (f) customary
restrictions and conditions contained in any agreement relating to an asset sale
permitted by Section 10.4 or 10.5, and (g) any agreement in effect at the time
any Person becomes a Subsidiary, so long as such agreement was not entered into
in contemplation of such Person becoming a Subsidiary.
     Section 10.12. Clauses Restricting Subsidiary Distributions. Enter into any
consensual encumbrance or restriction on the ability of any Subsidiary to
(a) make Restricted Payments in respect of any Capital Stock of such Subsidiary
held by, or pay any Indebtedness owed to, the Company or any Subsidiary or
(b) make Investments in the Company or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) any restrictions
existing under the Note Documents, (ii) any restrictions with respect to such
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary, (iii) any restrictions regarding licenses or
sublicenses by the Company and its Subsidiaries of Intellectual Property in the
ordinary course of business (in which case such restriction shall relate only to
such Intellectual Property), (iv) Contractual Obligations incurred in the
ordinary course of business which include customary provisions restricting the
assignment of any agreement relating thereto, (v) customary provisions contained
in joint venture agreements and other similar agreements applicable to joint
ventures entered into in the ordinary course of business, (vi) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (vii) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Section 10.4 or 10.5,
(viii) any agreement in effect at the time any Person becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary, (ix) such restrictions in effect immediately prior to the
Closing, (x) applicable law, (xi) restrictions on cash or other deposits or net
worth imposed by customers or landlords under contracts entered into in the
ordinary course of business, (xii) any restrictions on the transfer of any
property subject to a Lien permitted by Section 10.3; and (xiii) restrictions
set forth in Indebtedness incurred pursuant to Section 10.2(a) (provided that
the restrictions in any Permitted Refinancing Indebtedness incurred under
Section 10.2(a) taken as a whole are no less favorable in any material respect
to the holders of the Notes than those restrictions that are then in effect
under the Indebtedness that is being refinanced, renewed, replaced or extended),
Section 10.2(c) (provided that (i) the restriction is not materially more
disadvantageous to the holders of the Notes than is customary in comparable
financings, and any such restriction will not materially affect the Company’s
ability to make principal or interest payments on the Notes, and (ii) the
restrictions in any Permitted Refinancing Indebtedness incurred under
Section 10.2(c) taken as a whole are no less favorable in any material respect
to the holders of the Notes than those restrictions that are then in effect
under the Indebtedness that is being refinanced, renewed, replaced or extended),
Section 10.2(h) (provided that (i) the restriction is not applicable to any
Person, or the property or assets of any Person, other than the Person that
becomes a Subsidiary as described in such Section 10.2(h), and (ii) the
restrictions in any Permitted Refinancing Indebtedness incurred under Section
10.2(h) taken as a whole are no less favorable in any material respect ot the
holders of the Notes than those restrictions that are then in effect under the
Indebtedness that is being refinanced, renewed, replaced or extended) or
Section 10.2(i) (provided that the restriction is not materially more
disadvantageous to the holders of the Notes than is customary in comparable
financings, and any such restriction will not materially affect the Company’s
ability to make principal or interest payments on the Notes).

24



--------------------------------------------------------------------------------



 



     Section 10.13. Limitation on Hedge Agreements. Enter into any Hedge
Agreement other than Hedge Agreements entered into for a bona fide business
purpose, and not for speculative purposes.
     Section 10.14. Limitation on Cash-Pay Preferred Stock. Issue or permit to
exist any Cash-Pay Preferred Stock.
     Section 10.15. Limitation on Activities of the Company. In the case of the
Company only, notwithstanding anything to the contrary in this Agreement or any
other Note Document:
     (a) conduct, transact or otherwise engage in, or commit to conduct,
transact or otherwise engage in, any business or operations other than
(i) ownership of the Capital Stock of its Subsidiaries, (ii) activities
incidental to the maintenance of its existence and compliance with applicable
laws and legal, tax and accounting matters related thereto and activities
relating to its employees, (iii) activities relating to the performance of
obligations under the Note Documents to which it is a party or expressly
permitted thereunder and (iv) the making of Restricted Payments to the extent
permitted to be made pursuant to Section 10.6;
     (b) own, lease, manage or otherwise operate any properties or assets other
than the ownership of shares of Capital Stock of its Subsidiaries; or
     (c) except as permitted under Section 10.04, consummate any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business.
     Section 10.16. Lines of Business. Enter into any business, either directly
or through any of its Subsidiaries, except for the Business.
Section 11. Events of Default.
     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:
     (a) The Company shall fail to pay (i) any principal of any Note when due in
accordance with the terms thereof or (ii) any interest owed by it on any Note,
or any other amount payable by it hereunder or under any other Note Document,
within two Business Days after any such interest or other amount becomes due in
accordance with the terms hereof or thereof; or
     (b) Any representation or warranty made or deemed made by any Obligor
herein or in any other Note Document on the Closing or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any other Note Document,
shall, in either case, prove to have been inaccurate in any material respect on
or as of the date made or deemed made or furnished; or
     (c) Any Obligor shall default in the observance or performance of any
agreement contained in Section 9.4(a)(i), Section 9.7(a) or Section 10 of this
Agreement; or

25



--------------------------------------------------------------------------------



 



     (d) Any Obligor shall default in the observance or performance of any other
agreement contained in this Agreement or any other Note Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after such Obligor receives from any
holder of the Notes, notice of the existence of such default; or
     (e) The Company or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (excluding the Notes) on the
scheduled or original due date with respect thereto; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event of default shall occur, the effect of which payment or other default or
other event of default described in clauses (i), (ii) or (iii) of this paragraph
(e) is to cause, or to permit the holder or beneficiary of such Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder; provided that (A) a default, event or condition described in
this paragraph shall not at any time constitute an Event of Default unless, at
such time, one or more defaults or events of default of the type described in
this paragraph shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$2,500,000 and (B) this paragraph (e) shall not apply to (I) secured
Indebtedness that becomes due as a result of the sale, transfer, destruction or
other disposition of the Property or assets securing such Indebtedness if such
sale, transfer, destruction or other disposition is not prohibited hereunder or
(II) any Guarantee Obligations except to the extent such Guarantee Obligations
shall become due and payable by any Obligor and remain unpaid after any
applicable grace period or period permitted following demand for the payment
thereof; or
     (f) (i) The Company or any of its Material Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any of its Subsidiaries (other than any Immaterial Subsidiary) shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against the Company or any of its Subsidiaries (other than any
Immaterial Subsidiary) any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 60 days; or (iii) there shall be commenced against the
Company or any of its Subsidiaries (other than any Immaterial Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against substantially all of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from

26



--------------------------------------------------------------------------------



 



the entry thereof; or (iv) the Company or any of its Subsidiaries (other than
any Immaterial Subsidiary) shall consent to or approve of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Company or any of its Subsidiaries (other than any Immaterial Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
     (g) (i) The Company or any of its Subsidiaries shall incur any liability in
connection with any non-exempt “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
determination is made that a Single Employer Plan is in “at risk” status (within
the meaning of Section 303 of ERISA) or any Lien in favor of the PBGC or a
Single Employer Plan shall arise on the assets of the Company or any of its
Subsidiaries, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Single Employer Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (v) the Company or any of its Subsidiaries shall,
or is reasonably likely to, incur any liability as a result of a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan or (vi) any
other event or condition (other than one which could not reasonably be expected
to result in a violation of any applicable law or of the qualification
requirements of the Code) shall occur or exist with respect to a Plan or a
Commonly Controlled Plan; and in each case in clauses (i) through (vi) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to result in a direct obligation of the
Company or any of its Subsidiaries to pay money that could reasonably be
expected to have a Material Adverse Effect; or
     (h) One or more judgments or decrees shall be entered against the Company
or any of its Material Subsidiaries involving for the Company and any Material
Subsidiaries taken as a whole a liability (to the extent not paid or covered by
insurance or effective indemnity) of $1,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof; or
     (i) Any of the Security Documents shall cease, for any reason (other than
by reason of the express release thereof pursuant to Section 22.10), to be in
full force and effect in any material respect, or any Obligor shall so assert in
writing, or any Lien on any material amount of Collateral created by any of the
Security Documents shall cease in any material respect to be enforceable and of
the same effect and priority purported to be created thereby; or
     (j) (i) the Company shall cease to own, directly or indirectly, 100% of the
Capital Stock of Porex; or (ii) the Sponsor Group shall cease to beneficially
own at least 50.1% of the total voting power of the Voting Stock of the Company.
Section 12. Remedies on Default, Etc.
     Section 12.1. Acceleration. (a) If an Event of Default described in Section
11(f) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.

27



--------------------------------------------------------------------------------



 



     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
     (c) If any Event of Default described in Section 11(a) has occurred and is
continuing in respect of any Notes of a Series held by a holder, any such holder
or holders of Notes at the time outstanding affected by such Event of Default
may at any time, at its or their option, by notice or notices to the Company,
declare all the Notes of such Series held by it or them to be immediately due
and payable.
     Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate), shall all be immediately due and payable, in each and every case without
presentment, demand, protest or further notice, all of which are hereby waived.
     Section 12.2 Other Remedies. If any Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the Required Holders
may proceed to protect and enforce the rights of the holders by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.
     Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
51% in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of, on
any Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any other Person shall have paid
any amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.
     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.

28



--------------------------------------------------------------------------------



 



Section 13. Registration; Exchange; Substitution of Notes.
     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $5,000,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $5,000,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.1.
     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of notice from the holder thereof of the loss, theft,
destruction or mutilation of any Note, and
     (a) in the case of loss, theft or destruction, of such Person’s own
unsecured agreement of indemnity, or
     (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

29



--------------------------------------------------------------------------------



 



Section 14. Payments on Notes.
     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal and interest becoming due and payable on the Notes shall be made in
Los Angeles, California at the principal office of the Company in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.
     Section 14.2. Home Office Payment. So long as the Purchaser shall be the
holder of any Note, and notwithstanding anything contained in Section 14.1 or in
such Note to the contrary, the Company will pay all sums becoming due on such
Note for principal, and interest by the method and at the address specified for
such purpose below the Purchaser’s name in Schedule A, or by such other method
or at such other address as the Purchaser shall have from time to time specified
to the Company in writing for such purpose, without the presentation or
surrender of such Note or the making of any notation thereon, except that upon
written request of the Company made at a reasonable time before, concurrently
with or reasonably promptly after payment or prepayment in full of any Note, the
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by the
Purchaser permitted under Section 13.2, the Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Person that is the direct or
indirect transferee of any Note purchased by the Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchaser has
made in this Section 14.2.
Section 15. Expenses, Etc.
     Section 15.1. Transaction Expenses. The Company will pay all reasonable,
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees of special counsel and local or other counsel) incurred by any holder of
the Notes after the Closing in connection with (a) any amendments, waivers or
consents under or in respect of this Agreement or the Notes (whether or not such
amendment, waiver or consent becomes effective), (b) enforcing or defending (or
determining whether or how to enforce or defend) any rights under this Agreement
or the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, and (c) the insolvency or bankruptcy of
the Company or any Obligor or in connection with any work-out or restructuring
of the transactions contemplated hereby and by the Notes.
     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

30



--------------------------------------------------------------------------------



 



Section 16. Survival of Representations and Warranties; Entire Agreement.
     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by the Purchaser of any Note or portion thereof or interest therein and the
payment of any Note, and may be relied upon by any subsequent holder of a Note,
regardless of any investigation made at any time by or on behalf of the
Purchaser or any other holder of a Note. All statements contained in any
certificate or other instrument delivered by or on behalf of any Obligor
pursuant to this Agreement shall be deemed representations and warranties of
such Obligors under this Agreement. Subject to the preceding sentence, this
Agreement and the Notes embody the entire agreement and understanding between
the Purchaser and the Obligors and supersede all prior agreements and
understandings relating to the subject matter hereof.
Section 17. Amendment and Waiver.
     Section 17.1. Requirements. Any Note Document may be amended, and the
observance of any term of any Note Document may be waived (either retroactively
or prospectively), with (and only with) the written consent of the Company, the
Collateral Agent and the Required Holders, except that (a) no amendment or
waiver of any of the provisions of Section 1, 2, 3, 4, or 6 hereof, or any
defined term (as it is used therein), will be effective as to the Purchaser
unless consented to by the Purchaser in writing, and (b) no such amendment or
waiver may, without the written consent of the holder of each Note at the time
outstanding affected thereby, (i) subject to the provisions of Section 12
relating to acceleration or rescission, reduce the amount or postpone the time
of any prepayment or payment of principal of, or reduce the rate or postpone the
time of payment or change the method of computation of interest on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, (iii) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20, (iv) release all or substantially all
of the Collateral, or (v) release all or substantially all of the Guarantors
from their Note Guarantees.
     Section 17.2. Delivery of Amendments.
     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder of Notes then outstanding that consented to such
waiver or amendment.

31



--------------------------------------------------------------------------------



 



     Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
     Section 17.4. Notes Held by Company, etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.
Section 18. Notices.
     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
     (a) if to the Purchaser, to the Purchaser at the address specified for such
communications in Schedule A, or at such other address as the Purchaser or
nominee shall have specified to the Company in writing,
     (b) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
     (c) if to any Obligor, to the Company at its address set forth at the
beginning hereof to the attention of Timothy J. Hart, Esq. (facsimile
(310) 277-5591), or at such other address as the Company shall have specified to
the holder of each Note in writing.
Notices under this Section 18 will be deemed given only when actually received.
Section 19. [Reserved].
Section 20. Confidential Information.
     For the purposes of this Section 20, “Confidential Information” means
information delivered to the Purchaser by or on behalf of the Company or any
Subsidiary after the Closing in connection with the

32



--------------------------------------------------------------------------------



 



transactions contemplated by or otherwise pursuant to this Agreement, provided
that such term does not include information that (a) was publicly known prior to
the time of such disclosure, (b) subsequently becomes publicly known through no
act or omission by the Purchaser or any person acting on the Purchaser’s behalf,
(c) otherwise becomes known to the Purchaser other than through disclosure by
the Company or any Subsidiary; provided that the source of such information was
not known by the Purchaser to be bound by a confidentiality agreement with, or
other contractual, legal or fiduciary obligation to, the Company or any other
Person with respect to such information; and provided further that such
information does not consist of Porex Confidential Information (as defined in
the Stock Purchase Agreement) subject to the terms of Section 5.03 of the Stock
Purchase Agreement), or (d) constitutes financial statements delivered to the
Purchaser under Section 7.1 that are otherwise publicly available. The Purchaser
will maintain the confidentiality of such Confidential Information, provided
that the Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes and such Persons agree to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 20), (ii) its financial advisors and other professional advisors who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 20, (iii) any other holder of any
Note, (iv) any Person to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20 and such Person has been approved as a potential transferee by
the Company), (v) any Person from which it offers to purchase any security of
the Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over the
Purchaser, or (vii) any other Person to which such delivery or disclosure may be
necessary (following notice to the Company and exercise of all reasonably
available means to avoid such disclosures) (w) to effect compliance with any
law, rule, regulation or order applicable to the Purchaser, (x) in response to
any subpoena or other legal process, or (y) in connection with any litigation to
which the Purchaser is a party relating to, in connection with or arising out of
the Note Documents or (z) if an Event of Default has occurred and is continuing,
to the extent the Purchaser may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under the Purchaser’s Notes and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.
Section 21. [Reserved].
Section 22. Miscellaneous.
     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

33



--------------------------------------------------------------------------------



 



     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or interest on any Note that is due on a date other than a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; provided that if the maturity date of any Note is a date other
than a Business Day, the payment otherwise due on such maturity date shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.
     Section 22.3. Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.
     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
     Section 22.5. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
     Section 22.8. Jurisdiction and Process. (a) Each of the Obligors
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, each of the
Obligors irrevocably waives and

34



--------------------------------------------------------------------------------



 



agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
     (b) Each of the Obligors consents to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 22.8(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each of the Obligors agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Obligors in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
     Section 22.9. No Right of Set-Off. For the avoidance of doubt, each Obligor
agrees that its Obligations are absolute and independent obligations, not
subject to any defense based on any right of set-off or counterclaim against or
in respect of any amount owed or purported to be owed by the Purchaser to such
Obligor whether under the Stock Purchase Agreement or otherwise. Each Obligor
hereby waives any defense based on any such right of set-off or counterclaim.
     Section 22.10. Governing Release of Collateral and Note Guarantees.
Notwithstanding anything to the contrary contained herein or in any other Note
Document, upon request of the Company in connection with any Disposition (to a
Person other than the Company or a Subsidiary) of Property permitted by the Note
Documents, the Collateral Agent shall (without notice to, or vote or consent of,
any holder of the Notes), at the expense of the Company, take such actions as
shall be required to release its security interest in any Collateral being
Disposed of in such Disposition, and to release any Note Guarantee of any Person
being Disposed of in such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Note Documents. Any
representation, warranty or covenant contained in any Note Document relating to
any such Property so Disposed of (other than Property Disposed of to the Company
or any of its Subsidiaries) shall no longer be deemed to be repeated once such
Property is so Disposed of.
Section 23. Collateral Agent and Related Matters.
     Section 23.1. Appointment. Each holder of the Notes hereby irrevocably
designates and appoints the Collateral Agent as the agent of such holder under
the Note Documents and each such holder irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf under the provisions
of the applicable Note Documents and to exercise such powers and perform such
duties as are expressly delegated to the Collateral Agent by the terms of the
applicable Note Documents, together with

35



--------------------------------------------------------------------------------



 



such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any holder of the Notes, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Note Document or
otherwise exist against the Collateral Agent.
     Section 23.2. Delegation of Duties. The Collateral Agent may execute any of
its duties under the applicable Note Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Collateral Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.
     Section 23.3. Exculpatory Provisions. Neither (a) the Purchaser, both in
its individual capacity and as Collateral Agent, and any other Person that may
be the Collateral Agent hereunder from time to time (each, a “Specified Person”)
nor (b) any Specified Person’s officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Note Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own bad faith,
gross negligence, or willful misconduct) or (ii) responsible in any manner to
any of the holders of the Notes for any recitals, statements, representations or
warranties made by any Obligor or any officer thereof contained in this
Agreement or any other Note Document or in any certificate, report, statement or
other document referred to or provided for in, or received by such Specified
Person under or in connection with, this Agreement or any other Note Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Note Document or for any failure of
any Obligor a party thereto to perform its obligations hereunder or thereunder.
No Specified Person shall be under any obligation to any holder of the Notes to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Note
Document, or to inspect the properties, books or records of any Obligor.
     Section 23.4 Reliance by the Collateral Agent. The Collateral Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Collateral Agent. The Collateral
Agent shall be fully justified in failing or refusing to take any action under
the applicable Note Document unless it shall first receive such advice or
concurrence of the Required Holders (or, if so specified by this Agreement, all
holders of the Notes) as it deems appropriate or it shall first be indemnified
to its satisfaction by the holders of the Notes against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Collateral Agent shall in all cases be fully protected in
acting, or in refraining from acting, under the applicable Note Documents in
accordance with a request of the Required Holders (or, if so specified by this
Agreement, all holders of the Notes), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the holders of the
Notes and all future holders of the Notes.

36



--------------------------------------------------------------------------------



 



     Section 23.5 Notice of Default. The Collateral Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Collateral Agent has received notice from a holder of the Notes or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. The Collateral
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Holders (or, if so specified by
this Agreement, all holders of the Notes); provided that unless and until the
Collateral Agent shall have received such directions, the Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the holders of the Notes.
     Section 23.6 Non-Reliance. Each holder of the Notes expressly acknowledges
that neither any Specified Person nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by such Specified Person hereafter taken,
including any review of the affairs of a Obligor or any affiliate of an Obligor,
shall be deemed to constitute any representation or warranty by such Specified
Person to any holder of the Notes. Each holder of the Notes represents to each
Specified Person that it has, independently and without reliance upon such
Specified Person, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Obligors and their affiliates and made its own decision to hold the Notes issued
hereunder and enter into this Agreement. Each holder of the Notes also
represents that it will, independently and without reliance upon any Specified
Person, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the applicable Note Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Obligors and their affiliates. Except for notices, reports and other documents
expressly required to be furnished to the holders of the Notes by the Collateral
Agent hereunder, no Specified Person shall have any duty or responsibility to
provide any holder of the Notes with any credit or other information concerning
the business, operations, property, condition (financial or otherwise),
prospects or creditworthiness of any Obligor or any affiliate of a Obligor that
may come into the possession of such Specified Person or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.
     Section 23.7 Indemnification. The holders of the Notes agree to indemnify
the Collateral Agent in its capacity as such (to the extent not reimbursed by
the Obligors and without limiting the obligation of the Obligors to do so),
ratably according to the aggregate principal amounts of the Notes held by them
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Notes shall have been
paid in full, ratably in accordance with such aggregate principal amounts held
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Notes) be imposed on, incurred by or asserted
against the Collateral Agent in any way relating to or arising out of this
Agreement, any of the other Note Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Collateral Agent under or in connection
with any of the foregoing; provided that no holder of the Notes shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of

37



--------------------------------------------------------------------------------



 



a court of competent jurisdiction to have resulted from such Agent’s bad faith,
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Notes and all other amounts payable hereunder.
     Section 23.8 Collateral Agent in Its Individual Capacity. The Collateral
Agent and its affiliates may make loans to and generally engage in any kind of
business with any Obligor as though the Collateral Agent were not the Collateral
Agent. With respect to any Notes held by it, the Collateral Agent shall have the
same rights and powers under the applicable Note Documents as any holder of the
Notes and may exercise the same as though it were not the Collateral Agent, and
the terms “holder,” “holders” and “Purchaser” shall include the Collateral Agent
in its individual capacity.
     Section 23.9 Successor Agents. The Collateral Agent may resign upon
10 days’ notice to the Company and the holders of the Notes effective upon
appointment of a successor Agent. Upon receipt of any such notice of
resignation, the Company shall appoint a successor agent for the holders of the
Notes, which successor agent shall (i) if the resigning Collateral Agent is SNTC
Holding, Inc., be subject to approval by SNTC Holding, Inc. (which approval
shall not be unreasonably withheld or delayed) and (ii) in all other cases, be
subject to approval by the Required Holders (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of such retiring Collateral Agent, and the
retiring Collateral Agent’s rights, powers and duties as Collateral Agent shall
be terminated, without any other or further act or deed on the part of such
retiring Collateral Agent or any of the parties to this Agreement or any holders
of the Notes. If no successor Collateral Agent shall have been so appointed and
shall have accepted such appointment within 10 days after the retiring
Collateral Agent’s giving of notice of resignation, then the retiring Collateral
Agent may, on behalf of the holders of the Notes and with the consent of the
Company (such consent not to be unreasonably withheld or delayed), appoint a
successor Collateral Agent, that shall be a bank that has an office in New York,
New York with a combined capital and surplus of at least $500,000,000. After any
retiring Collateral Agent’s resignation as Collateral Agent, the provisions of
this Section 23 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent under this Agreement and the other
Note Documents.
     Section 23.10 Authorization to Release Liens and Guarantees. The Collateral
Agent is hereby irrevocably authorized by each of the holders of the Notes to
effect any release of Liens or Note Guarantees contemplated by Section 22.10
without further action or consent by the holders of the Notes.
Section 24. Waiver of Jury Trial.
          The parties hereto hereby waive trial by jury in any action brought on
or with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
* * * * *
          If you are in agreement with the foregoing, please sign the form of
agreement on a counterpart of this Agreement and return it to the Obligors,
whereupon this Agreement shall become a binding agreement between you and the
Obligors.

38



--------------------------------------------------------------------------------



 



            Very truly yours,

Porex Holding Corporation
      By   /s/ Timothy J. Hart         Name:   Timothy J. Hart        Title:  
Vice President, Secretary, and
General Counsel        Porex Corporation
      By   /s/ Victor L. Marrero         Name:   Victor L. Marrero       
Title:   Executive Vice President, Chief
Financial Officer and Secretary        Porex Surgical, Inc.
      By   /s/ Victor L. Marrero         Name:   Victor L. Marrero       
Title:   Vice President — Finance and Secretary     

          This Agreement is hereby
accepted and agreed to as
of the date thereof.

SNTC HOLDING, INC.,
in its individual capacity as Purchaser
    By   /s/ Frank J. Failla, Jr.       Name:   Frank J. Failla, Jr.     
Title:   Assistant Treasurer      SNTC HOLDING, INC.,
as Collateral Agent
    By   /s/ Frank J. Failla, Jr.       Name:   Frank J. Failla, Jr.     
Title:   Assistant Treasurer   

39



--------------------------------------------------------------------------------



 



         

Information Relating to the Purchaser
(1) All payments by wire transfer of immediately available funds to: [omitted]
with sufficient information to identify the source and application of such
funds.
(2) All notices of payments and written confirmations of such wire transfers:
SNTC Holding, Inc.
c/o HLTH Corporation
River Drive Center 2
669 River Drive
Elmwood Park, New Jersey 07407-1371
Attention: General Counsel
Fax (201) 703-3443
(3) All other communications:
SNTC Holding, Inc.
c/o HLTH Corporation
River Drive Center 2
669 River Drive
Elmwood Park, New Jersey 07407-1371
Attention: General Counsel
Fax (201) 703-3443
Schedule A
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Initial Guarantors

      Name   Jurisdiction of Incorporation
Porex Corporation
  Delaware
Porex Surgical, Inc.
  Delaware

Schedule B
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



Defined Terms
     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:
     “Acquisition”: as defined in the definition of “Permitted Acquisition”.
     “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly to direct or cause the direction of the management
and policies of such Person, in either case whether by contract or otherwise.
     “Agreement”: this Note Purchase Agreement, as amended, supplemented or
otherwise modified from time to time.
     “Asset Sale”: any Disposition of Property or series of related Dispositions
of Property by the Company or any Subsidiary (excluding (i) any such Disposition
permitted by clause (a), (b), (c), (f), (h), (i), (k), (l), (m), (n), (o) and
(p) of Section 10.4) and (ii) any such Disposition which is a Recovery Event)
which yields Net Cash Proceeds to any Obligor (valued at the then current
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds) in excess of $1,000,000.
     “Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
     “Business”: the business and any services, activities or businesses
incidental or directly related or similar to any business or line of business
engaged in by the Company or its Subsidiaries as of the Closing or any business
or business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto as determined in good faith by the board of
directors of the Company.
     “Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
     “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
Schedule C
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     “Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).
     “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-2 by S&P or P-2
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one year from the date
of acquisition; (d) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
30 days with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of one
year or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000.
     “Cash-Pay Preferred Stock”: Preferred Stock (i) that requires, or would
require, periodic payment of cash dividends or (ii) that requires, or would
require, the issuer thereof to make any other payment (including in respect of
any sinking fund or similar deposit) in cash under any circumstances (whether as
dividends, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such stock or otherwise) on any date prior to
91 days after the fourth anniversary of the Closing (other than (i) upon payment
in full of the Obligations (other than indemnification and other contingent
obligations not yet due and owing) or (ii) upon a change in control; provided
that any payment required pursuant to this clause (ii) shall not be made prior
to the repayment in full of the Obligations).
     “Certificated Security”: as defined in the Guarantee and Collateral
Agreement.
     “CFC”: a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code of 1986, as amended.
     “Closing” is defined in Section 3.
     “Code”: the Internal Revenue Code of 1986, as amended from time to time.

-2-



--------------------------------------------------------------------------------



 



     “Collateral”: as defined in the Guarantee and Collateral Agreement.
     “Collateral Agent”: SNTC Holding, Inc., in its capacity as collateral agent
for the Secured Parties under the Security Documents and any of its successors
and permitted assigns.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with the Company within the meaning of Section 4001 of
ERISA.
     “Commonly Controlled Plan”: any plan within the meaning of Section 3(3) of
ERISA which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity.
     “Company”: as defined in the preamble hereto.
     “Confidential Information”: as defined in Section 20.
     “Consolidated EBITDA”: of any Person for any period, Consolidated Net
Income of such Person and its Subsidiaries for such period plus, without
duplication and to the extent reflected as a charge in the statement of such
Consolidated Net Income for such period, the sum of (a) income tax (or any
alternative tax in lieu thereof) expense (including state franchise and similar
taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to the Facilities and the Second Lien Loans), (c) depreciation and
amortization expense, (d) amortization, impairment of intangibles and other
non-cash charges (including, but not limited to, goodwill) and organization
costs, (e) any extraordinary, unusual or non-recurring expenses or losses, and
(f) any non cash charges, expenses or losses (including any impairment charges
and the impact of purchase accounting, including, but not limited to, the
amortization of inventory step-up) reducing Consolidated Net Income for such
period (excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period), minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of (a) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (b) any non-cash items increasing
Consolidated Net Income for such Person for such period (excluding any items
which represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges made in any prior period or which will result in the receipt of
cash in a future period), all as determined on a consolidated basis; provided
that for purposes of calculating Consolidated EBITDA of a Person and its
Subsidiaries for any period, (A) the Consolidated EBITDA of any other Person
acquired by such Person or its Subsidiaries during such period shall be included
on a pro forma basis for such period (but assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period) and (B) the Consolidated
EBITDA of any other Person Disposed of by such Person or its Subsidiaries during
such period shall be excluded for such period (assuming the consummation of such
Disposition and the repayment of any Indebtedness in connection therewith
occurred on the first day of such period).
     “Consolidated Net Income”: of any Person for any period, the consolidated
net income (or loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis in accordance with

-3-



--------------------------------------------------------------------------------



 



GAAP; provided that in calculating Consolidated Net Income of a Person and its
consolidated Subsidiaries for any period, there shall be excluded (a) the income
(or deficit) of any other Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with such Person or any of its
Subsidiaries and (b) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by such
Person or such Subsidiary in the form of dividends or similar distributions
(which dividends and distributions shall be included in the calculation of
Consolidated Net Income). Notwithstanding the foregoing, the initial and ongoing
effect of any after-tax non-cash gains or losses resulting from any
amortization, write-up, write-down or write-off of assets or liabilities
(including intangible assets, goodwill, deferred revenue, deferred marketing and
deferred financing costs as a result of purchase accounting adjustments) in
connection with any future acquisition, disposition, merger, consolidation or
similar transaction or any other non-cash impairment charges incurred subsequent
to the Closing resulting from the application at SFAS Nos. 141, 142 or 144
(excluding any non-cash item to the extent that it represents an accrual of or
reserve for cash expenditures in any future period except to the extent such
item is subsequently reversed) shall be excluded from Consolidated Net Income.
     “Consolidated Total Debt”: for any Person at any date, the aggregate
principal amount of all Funded Debt of such Person and its Subsidiaries at such
date, in each case determined on a consolidated basis in accordance with GAAP.
     “Consolidated Total Leverage Ratio”: as at the last day of any period of
four consecutive fiscal quarters of a Person, the ratio of (a) Consolidated
Total Debt on such day to (b) Consolidated EBITDA of such Person and its
Subsidiaries for such period.
     “Contractual Obligation”: as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
     “Default”: any of the events specified in Section 11, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
     “Default Rate” means that rate of interest that is 2% per annum above the
rate of interest stated in clause (a) of the first paragraph of the Notes
following the uppercase legends on the face thereof.
     “Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
     “Disqualified Capital Stock”: Capital Stock that (a) requires the payment
of any dividends (other than dividends payable solely in shares of Qualified
Capital Stock) prior to the date that is 91 days after the fourth anniversary of
the Closing, (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the fourth anniversary of
the Closing (other than (i) upon payment in full of the Obligations (other than
indemnification and other contingent

-4-



--------------------------------------------------------------------------------



 



obligations not yet due and owing) or (ii) upon a change in control; provided
that any payment required pursuant to this clause (ii) shall not be made prior
to the repayment in full of the Obligations) or (c) are convertible or
exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock.
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “Domestic Subsidiary”: any Subsidiary that is organized under the
jurisdiction of the United States, any state thereof or the District of
Columbia.
     “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.
     “Event of Default”: any of the events specified in Section 11; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
     “Excluded Taxes” means, with respect to any Person, (i) taxes imposed on or
measured by such Person’s overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such Person is
organized or is deemed to be doing business (other than solely by reason of the
ownership of Notes and receipt of payments thereon) or in which its principal
office is located and (ii) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which such Person is
located.
     “Foreign Subsidiary”: any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia; provided that any Domestic Subsidiary directly or indirectly owned
by a Foreign Subsidiary shall be deemed to be a Foreign Subsidiary.
     “Funded Debt”: with respect to any Person, all Indebtedness of such Person
of the types described in clauses (a) through (f) and (h) of the definition of
“Indebtedness”.
     “GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.
     “Governmental Authority”: any nation or government, any state, province or
other political subdivision thereof and any governmental entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and, as to any Lender, any securities exchange and any
self regulatory organization.
     “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Obligors, substantially in the
form of Exhibit 2, as the same may be amended, supplemented or otherwise
modified from time to time.
     “Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person guaranteeing or by which such Person
becomes contingently liable for any

-5-



--------------------------------------------------------------------------------



 



Indebtedness, net worth, working capital earnings, leases, dividends or other
distributions upon the stock or equity interests (the “primary obligations”) of
any other third Person (the “primary obligor”) in any manner, whether directly
or indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase Property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business and reasonable indemnity obligations in effect on
the Closing Date or entered into in connection with any acquisition or
disposition of assets or any Investment permitted under this Agreement. The
amount of any Guarantee Obligation of any guaranteeing Person shall be deemed to
be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.
     “Guarantors”: the collective reference to each Subsidiary of the Company,
from time to time, other than any Foreign Subsidiary that is a CFC.
     “Hedge Agreements”: all interest rate swaps, caps, collar agreements,
currency swaps or similar arrangements entered into by the Company or its
Subsidiaries providing for protection against fluctuations in interest rates or
currency exchange rates or the exchange of nominal interest obligations.
     “holder” means, with respect to any Note the Person in whose name such Note
is registered in the register maintained by the Company pursuant to
Section 13.1.
     “Immaterial Subsidiary”: on any date, any Subsidiary of the Company that
(i) had less than 5% of consolidated assets and 5% of annual consolidated
revenues of the Company and its Subsidiaries, collectively, as reflected on the
most recent financial statements delivered pursuant to Section 9.1 prior to such
date and (ii) has been designated as such by the Company in a written notice
delivered to the holders of the Notes (other than any such Subsidiary as to
which the Company has revoked such designation by written notice to the holders
of the Notes); provided that at no time shall all Immaterial Subsidiaries so
designated by the Company have in the aggregate consolidated assets or annual
consolidated revenues (as reflected on the most recent financial statements
delivered pursuant to Section 9.1 prior to such time) in excess of 5% of
consolidated assets or annual consolidated revenues, respectively, of the
Company and its Subsidiaries, collectively.
     “Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, accrued expenses, current accounts and similar obligations
incurred in the ordinary course of such Person’s business and, (ii) earn-outs
and other contingent payments in respect of acquisitions except to the extent
that the liability on account of any such earn-out or contingent payment becomes
a fixed obligation), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even

-6-



--------------------------------------------------------------------------------



 



though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property, in
which case only the lesser of the amount of such obligation and the fair market
value of such Property shall constitute Indebtedness), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person in respect of
Disqualified Capital Stock, except for agreements with directors, officers and
employees to acquire such Capital Stock upon the death or termination of
employment of such director, officer or employee, and (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above. Notwithstanding the foregoing, the term
“Indebtedness” shall not include Non-Recourse Debt.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Instrument”: as defined in the Guarantee and Collateral Agreement.
     “Intellectual Property”: the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, including the right to receive all proceeds
and damages therefrom.
     “Instrument”: as defined in Section 10.6.
     “Laws”: collectively, federal, state, local or foreign law, statute or
ordinance, common law, or any rule, regulation, judgment, order, writ,
injunction, decree, arbitration award, agency requirement, license or permit of
any Governmental Authority.
     “Lien”: any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
     “Management Services Agreement”: that certain Management Services
Agreement, by and among the Company, Porex and Aurora Management Partners LLC,
dated October 19, 2009.
     “Material” means material in relation to the business, operations,
financial condition or properties of the Company and its Subsidiaries taken as a
whole.
     “Material Adverse Effect”: a material adverse effect on (a) the business,
operations property or financial condition of the Company and its Subsidiaries,
taken as a whole, or (b) the validity or enforceability of the Note Documents or
the material rights and remedies of the holders of the Notes thereunder, in each
case, taken as a whole.
     “Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.

-7-



--------------------------------------------------------------------------------



 



     “Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.
     “Mortgage”: any mortgage, deed of trust, hypothec or other similar document
made by any Obligor in favor of, or for the benefit of, the Collateral Agent for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Required Holders and the Company (taking into account the
law of the jurisdiction in which such mortgage, deed of trust, hypothec or
similar document is to be recorded), as the same may be amended, supplemented or
otherwise modified from time to time.
     “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event
received by any Obligor, net of attorneys’ fees, accountants’ fees, investment
banking fees, consulting fees, amounts (including premiums or penalties, if any)
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset which is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other reasonable fees and expenses (including legal fees and expenses) actually
incurred by any Obligor in connection therewith and net of taxes paid or
reasonably estimated to be payable by any Obligor as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and any escrow or reserve for any indemnification payments (fixed
or contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of the applicable Asset Sale undertaken by
the Company or any of its Subsidiaries in connection with such Asset Sale
(provided that upon release of any such escrow or reserve, the amount released
shall be considered Net Cash Proceeds) and (b) in connection with any incurrence
of Indebtedness by the Company, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
consulting fees, underwriting discounts and commissions and other reasonable
fees and expenses (including legal fees and expenses) actually incurred in
connection therewith.
     “Non-Guarantor Subsidiary”: any Subsidiary of the Company that is not a
Guarantor.
     “Non-Recourse Debt”: Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Company or any of the Subsidiaries to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its stated maturity, and (b) as to which the lenders or holders
thereof will not have any recourse to the capital stock or assets of the Company
or any of the Subsidiaries.
     “Notes” is defined in Section 1.
     “Note Documents”: the collective reference to this Agreement, the Security
Documents and the Notes and any amendment, waiver, supplement or other
modification to any of the foregoing.

-8-



--------------------------------------------------------------------------------



 



     “Note Guarantee”: the obligations of a Guarantor under the Guarantee and
Collateral Agreement.
     “Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Notes and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Company,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Notes and all other obligations and liabilities of any
Obligor to the Collateral Agent or to any holder of the Notes, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement or any other Note Document, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees, charges and disbursements of counsel to the
Collateral Agent or any holder of the Notes that are required to be paid by an
Obligor pursuant hereto) or otherwise.
     “Obligors”: the Company and each Guarantor.
     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.
     “Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its equity interest and all other
arrangements relating to the control or management of such Person.
     “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
     “Permitted Acquisition”: any acquisition of a 100% interest in the Capital
Stock, or all or substantially all of the assets, of any Person, or of all or
substantially all of the assets constituting a division, product line or
business line of any Person (each, an “Acquisition”), if such Acquisition
complies with the following criteria:
     (a) no Default or Event of Default shall be in effect immediately prior or
after giving effect to such Acquisition;
     (b) prior to the consummation of such Acquisition (i) the holders of the
Notes shall have received, if available, the then current financial projections
in respect of the Person, division, product line or line of business acquired in
such Acquisition for the one year period following the consummation of such
acquisition, (ii) the holders of the Notes shall have received, if requested by
them, the then current

-9-



--------------------------------------------------------------------------------



 



drafts (which shall be consistent with the final drafts in all material
respects) of the documentation to be executed in connection with such
Acquisition (with final copies of such documentation to be delivered to the
holders of the Notes promptly upon becoming available), including all schedules
and exhibits thereto and (iii) the holders of the Notes shall have received
notice of the closing date for such Acquisition; and
     (c) either (i) such Person shall have become a Guarantor, or a part of the
Company or any Guarantor, and the provisions of Section 9.8 shall have been
complied with to the reasonable satisfaction of the Required Holders or
(ii) such Person shall have become a Non-Guarantor Subsidiary; provided that the
aggregate purchase price of all such Permitted Acquisitions of Non-Guarantor
Subsidiaries shall not exceed $7,500,000 at any time on or after the Closing.
     “Permitted Refinancing Indebtedness” means refinancings, renewals,
replacements and extensions of Indebtedness; provided that (i) the terms and
conditions thereof are not materially less favorable to the obligor thereon than
the Indebtedness being refinanced, renewed, replaced or extended, and the final
maturity date thereof is later than or equal to that of the Indebtedness being
refinanced, renewed, replaced or extended, (ii) such Indebtedness shall not
(x) increase the outstanding principal amount or shorten the maturity thereof
(other than by an amount not greater than accrued interest, fees and expenses,
including premium and defeasance costs, associated therewith), (y) add any
Subsidiary as a new obligor or new property of the Company or any Subsidiary as
security therefor or (z) result in a decreased average weighted life thereof
during the term of this Agreement and (iii) if the Indebtedness being
refinanced, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such Indebtedness has a final maturity date later than the
final maturity date of, and is subordinated in right of payment to the
Obligations on terms at least as favorable in all material respects to the
holders as those contained in the documentation governing the Indebtedness being
refinanced, renewed, replaced, or extended.
     “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
     “Plan”: at a relevant time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Company or any of its
Subsidiaries is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
     “Pledged Securities”: as defined in the Guarantee and Collateral Agreement.
     “Pledged Stock”: as defined in the Guarantee and Collateral Agreement.
     “Porex”: Porex Corporation, a Delaware corporation.
     “Preferred Stock”: with respect to any corporation, Capital Stock issued by
such corporation that is entitled to a preference or priority, in respect of
dividends or distributions upon liquidation, over some other class of Capital
Stock issued by such corporation.

-10-



--------------------------------------------------------------------------------



 



     “pro forma”: calculated on a pro forma basis in accordance with
Regulation S-X under the Securities Act of 1933, as amended.
     “Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
     “Purchaser” is defined in the first paragraph of this Agreement.
     “Qualified Capital Stock”: any Capital Stock that is not Disqualified
Capital Stock.
     “Recovery Event”: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Company or any Subsidiary, in an amount for each such event exceeding
$1,000,000.
     “Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Company or any Subsidiary for its
own account in connection therewith that are not applied to prepay the Notes
pursuant to Section 8.1(c) as a result of the delivery of a Reinvestment Notice.
     “Reinvestment Event”: any Asset Sale or Recovery Event in respect of which
an Obligor has delivered a Reinvestment Notice.
     “Reinvestment Notice”: a written notice signed on behalf of the Company or
any Subsidiary by a Responsible Officer stating that the Company or such
Subsidiary (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire assets useful in its (or such Subsidiary’s) business.
     “Reinvestment Prepayment Amount”: with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount contractually
committed to be expended prior to the relevant Reinvestment Prepayment Date, or
actually expended prior to such date, in each case to acquire assets useful in
the business of the Company and its Subsidiaries.
     “Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 12 months after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which an Obligor shall have determined not to acquire assets useful in its or
another Obligor’s business with such portion of such Reinvestment Deferred
Amount.
     “Release”: any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure or facility.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

-11-



--------------------------------------------------------------------------------



 



     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived by the PBGC in accordance with the regulations thereunder.
     “Required Holders” means, at any time, the holders of more than 50% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
     “Requirement of Law”: as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
     “Responsible Officer”: the chief executive officer, president, chief
financial officer (or similar title), chief operating officer, controller or
treasurer (or similar title) of the Company or Porex, as applicable, or (with
respect to Section 9.7) any Subsidiary and, with respect to financial matters,
the chief financial officer, controller or treasurer (or similar title) of the
Company or Porex, as applicable.
     “Restricted Payments” as defined in Section 10.5.
     “Revolving Credit Facilities” means one or more debt facilities or
commercial paper facilities or indentures, in each case with banks or other
institutional lenders or investors providing for revolving credit loans or
letters of credit and any agreement or agreements governing Indebtedness
incurred to refinance, replace, restructure or refund such agreements in whole
or in part from time to time (whether with the original agent and lenders or
other agents and lenders or otherwise).
     “S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the
rating agency business thereof.
     “SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
     “Secured Parties”: collectively, the holders from time to time of the Notes
and the Collateral Agent and, in each case, their respective successors and
permitted assigns.
     “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement and all other security documents hereafter delivered to the
Collateral Agent purporting to grant a Lien on any Property of any Obligor to
secure the Obligations.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.
     “Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

-12-



--------------------------------------------------------------------------------



 



     “Solvent”: with respect to any Person, as of any date of determination,
(a) the amount of the “present fair saleable value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.
     “Specified Intellectual Property” means the following patent applications
and any patents that issue therefrom: (i) the US provisional patent application
filed by Pentair, Inc. on September 20, 2004 with the serial number 60/611,462;
(ii) the US non-provisional application with the serial number 11/229,144 (which
subsequently issued as US Patent 7,513,993) filed by Pentair, Inc. on
September 16, 2005; and (iii) European patent application EP05108657 filed by
Pentair, Inc. on September 20, 2005.
     “Sponsor Group”: means (a) Aurora Equity Partners III L.P. and Aurora
Overseas Equity Partners III, L.P. (the “Limited Partnerships”), (b) Aurora
Capital Partners III L.P. and Aurora Overseas Capital Partners III, L.P. (the
“General Partners”), (c) Aurora Advisors III LLC and Aurora Overseas Advisors
III, LDC (the “Ultimate General Partner”), (d) any limited partner of the
Limited Partnerships, provided that the shares owned by such limited partner are
subject to Voting Control, (e) any managing director, employee, Affiliate or
member of the Advisory Board of Aurora Management Partners LLC, provided that
the shares owned by such Person are subject to Voting Control, (f) any Person
that is a shareholder of the Company on the Closing Date, provided that the
shares owned by such Person are subject to Voting Control, (g) any other
investment fund holding investments managed by Aurora Management Partners LLC
and (h) with respect to any Person described in clauses (d), (e) or (f), any
other Person that (i) directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person and (ii) is organized by such
Person primarily for the purpose of making equity or debt investments in one or
more companies.
     “Stock Purchase Agreement”: means the Stock Purchase Agreement, dated as of
September 17, 2009, between SNTC Holding, Inc., Aurora Equity Partners III L.P.
and Aurora Overseas Equity Partners III, L.P., as such agreement may be amended,
supplemented or otherwise modified (including in connection with an assignment
to the Company pursuant to Section 11.05 thereof).
     “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a

-13-



--------------------------------------------------------------------------------



 



contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Company.
     “United States”: the United States of America.
     “Voting Control”: with respect to any shares of the Company owned by a
Person, that a Limited Partnership, a General Partner or an Ultimate General
Partner holds (i) a proxy entitled to vote shares owned by such Person for
election of directors of the Company or (ii) a voting agreement that requires
such Person to vote in a manner consistent with a Limited Partnership, a General
Partner or the Ultimate General Partner in the election of directors of the
Company.
     “Voting Stock”: of a Person means the Capital Stock of any class or kind
ordinarily having the power to vote for the election of directors, managers or
other voting members of the governing body of such Person.

-14-



--------------------------------------------------------------------------------



 



FORM OF OPINION
          The Company is a corporation duly organized and validly existing under
the laws of Delaware and has the requisite corporate power to execute and
deliver the Note Purchase Agreement, the Guarantee and Collateral Agreement and
the Notes (collectively, the “Financing Documents”).
          Each of the Note Purchase Agreement and the Guarantee and Collateral
Agreement has been duly authorized, executed and delivered by the Obligors and
constitutes a legal, valid and binding agreement of the Obligors, enforceable
against the Obligors in accordance with its terms.
          The Notes being purchased by you at the Closing have been duly
authorized, executed and delivered by the Company and constitute legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms.
          No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority of (i) the State of New York or the
United States of America under any law or regulation of the State of New York or
the United States of America applicable to any Obligor that, in our experience,
is generally applicable to transactions in the nature of those contemplated by
the Financing Documents or (ii) the State of Delaware under the Delaware General
Corporation Law, except in each case for filings required for the perfection of
Liens. Except as expressly set forth in the fifth and seventh paragraphs of this
schedule, we will express no opinion regarding the Securities Act or any other
federal or state securities laws or regulations.
          Assuming the accuracy of the representations and warranties and
covenants of the Purchaser in the Note Purchase Agreement, it is not necessary
in connection with the offering, sale and delivery of the Notes and the Note
Guarantees purchased by you at the Closing, under the circumstances contemplated
by the Note Purchase Agreement, to register said Notes or Note Guarantees under
the Securities Act of 1933, as amended, or to qualify an indenture in respect of
the Notes under the Trust Indenture Act of 1939, as amended. No opinion is given
as to any subsequent transfer of the Notes.
Schedule 4.4
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



          The execution and delivery by each Obligor of the Financing Documents
to which it is a party, and performance of its obligations thereunder do not and
will not:
(i) violate (A) its certificate of incorporation or bylaws, (B) based solely
upon review of the orders, judgments or decrees applicable to the Company prior
to Closing identified in an officers’ certificate executed in connection with
the opinion (the “Officers’ Certificate”) as constituting all such orders,
judgments or decrees binding on the Company (each, a “Governmental Order”), any
Governmental Order, or (C) any law or regulation of (i) the State of New York or
the United States of America applicable to such Obligor that, in our experience,
is generally applicable to transactions in the nature of those contemplated by
the Financing Documents or (ii) the State of Delaware under the Delaware General
Corporation Law; or
(ii) based solely upon review of the documents applicable to the Company prior
to Closing identified in the Officers’ Certificate as constituting all material
contracts of the Company (each a “Material Contract”), (A) result in a breach of
or default under any Material Contract or (B) result in or require the creation
or imposition of any lien or encumbrance upon any assets of the Company under
any Material Contract, other than Liens permitted by the Note Purchase
Agreement.
          The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
          Each Obligor has granted a valid security interest (the “Security
Interest”) in favor of the Collateral Agent, for the benefit of the secured
parties, in the personal property and fixtures collateral described in the
Collateral and Guarantee Agreement (the “UCC Collateral”) securing the
performance of the obligations purported to be secured thereby, to the extent a
security interest can be created therein under Article 9 of the Uniform
Commercial Code as enacted and in effect in the State of New York (the “NYUCC”).
Upon the filing of the financing statements on Form UCC1 naming the Obligors as
debtors, and the Collateral Agent as secured party, with the Secretary of State
of the State of Delaware, the Security Interest in the UCC Collateral of each
Obligor will be perfected to the extent security interests therein can be
perfected by the filing of UCC1 financing statements under Article 9 of the

-2-



--------------------------------------------------------------------------------



 



Uniform Commercial Code as enacted and in effect in the State of Delaware (the
“DUCC”).
          Upon delivery to the Collateral Agent in the State of New York of the
Pledged Capital Stock delivered at Closing (the “Pledged Shares”), the Security
Interest of the Collateral Agent in the Pledged Shares will be perfected and
will be prior in right to all other security interests therein created under
Article 9 of the NYUCC.

-3-



--------------------------------------------------------------------------------



 



PROPERTIES
The real property owned by Porex Corporation at 500 Bohannon Road, Fairburn,
Georgia
The real property owned by Porex Corporation at 4715 Roosevelt Highway, College
Park, Georgia
Schedule 4.16
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



SUBORDINATION
SELECTED DEFINITIONS
“Notes”, “Note Documents” and “Obligor” have the meanings given thereto under
the Note Purchase agreement.
“Note Event of Default” means an “Event of Default” under the Note Purchase
Agreement.
“Note Purchase Agreement” means the Note Purchase Agreement dated [ ] between
SNTC Holding, Inc., the Guarantors party thereto, the Collateral Agent party
thereto and the holders of the notes party thereto, as the same may be amended
from time to time.
“Senior Indebtedness” means all obligations of each Obligor now or hereafter
existing under the Note Documents (whether created directly or acquired by
assignment or otherwise), whether for principal, interest (including, without
limitation, interest, as provided in the Note, accruing after the filing of a
petition initiating any proceeding referred to in Section ___(a) [Events of
Subordination], whether or not such interest accrues after the filing of such
petition for purposes of the Bankrupcty Code or is an allowed claim in such
proceeding), fees, expenses or otherwise.
“Subordinated Debt” means all obligations of [Issuer] now or hereafter existing
under [ ] (whether created directly or acquired by assignment or otherwise),
whether for principal, interest (including, without limitation, interest
accruing after the filing of a petition initiating any proceeding referred to in
Section ___(a) [Events of Subordination], whether or not such interest accrues
after the filing of such petition for purposes of the Bankruptcy Code or is an
allowed claim in such proceeding), fees, expenses or otherwise, including,
without limitation, amounts payable (i) in respect of any indemnity, (ii) in
respect of any breach of a representation or a warranty or (iii) to acquire [ ]
on account of the redemption provisions of [ ].
* * *
ARTICLE __
SUBORDINATION
SECTION ___. Subordinated Debt Subordinate to Senior Indebtedness. [Issuer]
agrees, and each holder of any Subordinated Debt, by his acceptance thereof,
also agrees, that the Subordinated Debt is and shall be subordinate, to the
extent and in the manner hereinafter set forth, to the prior payment in full of
all Senior Indebtedness.
SECTION ___. Events of Subordination. (a) In the event of any dissolution,
winding up, liquidation, arrangement, reorganization, adjustment, protection,
relief or composition of [Issuer] or its debts, whether voluntary or
involuntary, in any bankruptcy, insolvency, arrangement, reorganization,
receivership, relief or other similar case or proceeding under any Federal or
State bankruptcy or similar law or upon an assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of [Issuer] or
otherwise, Senior Indebtedness shall first be paid in full before the holders of
any Subordinated Debt shall be entitled to receive any payment of all or any of
the Subordinated Debt, and any payment or distribution of any kind (whether in
Schedule 10.2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



cash, property or securities) that otherwise would be payable or deliverable
upon or with respect to the Subordinated Debt in any such case, proceeding,
assignment, marshalling or otherwise (including any payment that may be payable
by reason of any other indebtedness of [Issuer] being subordinated to payment of
the Subordinated Debt) shall be paid or delivered directly to the holders of the
Notes for application (in the case of cash) to, or as collateral (in the case of
non cash property or securities) for, the payment or prepayment of the Senior
Indebtedness until the Senior Indebtedness shall have been paid in full.
(b) In the event that (i) any Note Event of Default described in Section 11(a)
of the Note Purchase Agreement shall have occurred and be continuing or (ii) any
judicial proceeding shall be pending with respect to any Note Event of Default,
then no payment (including any payment that may be payable by reason of any
other indebtedness of [Issuer] being subordinated to payment of the Subordinated
Debt) shall be made by or on behalf of [Issuer] for or on account of any
Subordinated Debt, and neither any holder of or trustee for any Subordinated
Debt shall take or receive from [Issuer], directly or indirectly, in cash or
other property or by set off or in any other manner, including, without
limitation, from or by way of collateral, payment of all or any of the
Subordinated Debt.
(c) In the event that any Note Event of Default (other than a Note Event of
Default described in Section 11(a) of the Note Purchase Agreement) or event
which with the giving of notice or the lapse of time, or both, would become a
Note Event of Default shall have occurred and be continuing and any holder of
the Notes gives written notice thereof to the [trustee for] [holders of] the
Subordinated Debt, then no payment (including any payment that may be payable by
reason of any other indebtedness of [Issuer] being subordinated to payment of
the Subordinated Debt) shall be made by or on behalf of [Issuer] for or on
account of any Subordinated Debt, and neither any trustee for nor any holder of
any Subordinated Debt shall take or receive from [Issuer], directly or
indirectly, in cash or other property or by set off or in any other manner,
including, without limitation, from or by way of collateral, payment of all or
any of the Subordinated Debt, during a period (the “Payment Blockage Period”)
commencing on the date of receipt of such notice and ending on the earlier of
(i) the date such Note Event of Default or event shall have been cured or waived
in writing and (ii) the date 180 days from the date of receipt of such notice.
Any number of such notices may be given by the holders of the Notes; provided,
however, that during any 360 day period the aggregate number of days during
which a Payment Blockage Period shall be in effect shall not exceed 180 days and
there shall be a period of at least 180 consecutive days in each 360 day period
when no Payment Blockage Period is in effect.
(d) In the event that any Subordinated Debt is declared due and payable before
its stated maturity, the holders of the Notes shall be entitled to receive
payment in full of all amounts due or to become due on or in respect of all
Senior Indebtedness before the holders of the Subordinated Debt are entitled to
receive any payment (including any payment which may be payable by reason of the
payment of any other indebtedness of [Issuer] being subordinated to the payment
of the Subordinated Debt) by [Issuer] on account of the Subordinated Debt.

-2-



--------------------------------------------------------------------------------



 



SECTION ___. Payment in Full. For the purposes of this [agreement], Senior
Indebtedness shall not be deemed to have been paid in full unless the holders of
the Notes shall have received payment in full of all Senior Indebtedness in
cash.
SECTION ___. In Furtherance of Subordination.
(a) [If there is a trustee in respect of the Subordinated Debt:] [Each holder of
any Subordinated Debt by his acceptance thereof authorizes and directs the
trustee hereunder on his behalf to take such action as may be necessary or
appropriate to effectuate, as between the holders of the Notes and the holders
of Subordinated Debt, the subordination as provided in this Article ___ and
appoints the trustee his attorney in fact for any and all such purposes.]
(b) If any proceeding referred to in Section ___(a) [Events of Subordination]
above is commenced by or against [Issuer],
(i) the holders of the Notes are hereby irrevocably authorized and empowered (in
their own name or in the name of the holders of the Subordinated Debt or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to in Section ___(a) [Events of
Subordination] and give acquittance therefor and to file claims and proofs of
claim if any holder of the Subordinated Debt fails to file a proof of claim in
the form required in such proceeding prior to 30 days before the expiration of
the time to file such proof as they may deem necessary or advisable for the
exercise or enforcement of any of the rights or interests of the holders of the
Notes hereunder; and
(ii) the holders of the Subordinated Debt and any trustee therefor shall duly
and promptly take such action as the Required Holders (as defined under the Note
Purchase Agreement) may request (A) to collect the Subordinated Debt for the
account of the holders of the Notes and to file appropriate claims or proofs or
claim in respect of the Subordinated Debt as permitted by clause (i) above and
(B) to collect and receive any and all payments or distributions which may be
payable or deliverable upon or with respect to the Subordinated Debt.
(c) All payments or distributions upon or with respect to the Subordinated Debt
which are received by any trustee for, or any holder of, any Subordinated Debt
contrary to the provisions of this Article shall be received in trust for the
benefit of the holders of the Notes, shall be segregated from other funds and
property held by such trustee or such holder of Subordinated Debt and shall be
forthwith paid over to the holders of the Notes in the same form as so received
(with any necessary indorsement) to be applied (in the case of cash) to, or held
as collateral (in the case of non cash property or securities) for, the payment
or prepayment of the Senior Indebtedness in accordance with the terms of the
Note Purchase Agreement.
(d) The holders of the Notes are hereby authorized to demand specific
performance of the provisions of this Article, whether or not [Issuer] shall
have complied with any of the provisions hereof applicable to it, at any time
when any holder of or trustee for Subordinated Debt shall have failed to comply
with any of the provisions of this Article applicable to it. The holders of the
Subordinated Debt and any such trustee hereby irrevocably waive any defense
based on the

-3-



--------------------------------------------------------------------------------



 



adequacy of a remedy at law, which might be asserted as a bar to such remedy of
specific performance.
SECTION ___. Rights of Subrogation. No payment or distribution to the holders of
the Notes pursuant to the provisions of this Article shall entitle any holder of
Subordinated Debt to exercise any right of subrogation in respect thereof until
the Senior Indebtedness shall have been paid in full.
SECTION ___. Further Assurances. The holders of and any trustee for the
Subordinated Debt, and [Issuer] each will, at [Issuer]’s expense and at any time
and from time to time, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that the Required Holders may request, in order to protect any right or interest
granted or purported to be granted hereby or to enable any holder of the Notes
to exercise and enforce its rights and remedies hereunder.
SECTION ___. Agreements in Respect of Subordinated Debt. (a) No amendment,
waiver or other modification of this [agreement] may adversely affect the rights
or interests hereunder of the the holders of the Notes.
(b) The [trustee] [holders of the Subordinated Debt] shall promptly notify the
holders of the Notes of the occurrence of any default under the Subordinated
Debt.
SECTION ___. Agreement by [Issuer]. [Issuer] agrees that it will not make any
payment of any of the Subordinated Debt, or take any other action, in
contravention of the provisions of this Article.
SECTION ___. Obligations Hereunder Not Affected. All rights and interests of the
holders of the Notes hereunder, and all agreements and obligations of the
holders of and any trustee for the Subordinated Debt, and [Issuer] under this
Article, shall remain in full force and effect irrespective of:
(i) any lack of validity or enforceability of the Note Documents or any other
agreement or instrument relating thereto;
(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Indebtedness, or any other amendment or waiver of
or any consent to any departure from the Note Documents;
(iii) any taking, exchange, release or non perfection of any other collateral,
or any taking, release or amendment or waiver of or consent to departure from
any guaranty, for all or any of the Senior Indebtedness;
(iv) any manner of application of collateral, or proceeds thereof, to all or any
of the Senior Indebtedness, or any manner of sale or other disposition of any
collateral for all or any of the Senior Indebtedness or any other assets of
[Issuer] or any of its subsidiaries;

-4-



--------------------------------------------------------------------------------



 



(v) any change, restructuring or termination of the corporate structure or
existence of [Issuer] or any of its subsidiaries; or
(vi) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, [Issuer] or a subordinated creditor.
The provisions of this Article ___ shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the Senior
Indebtedness is rescinded or must otherwise be returned by any holder of the
Notes upon the insolvency, bankruptcy or reorganization of [Issuer] or
otherwise, all as though such payment had not been made.
SECTION ___. Waiver. The holders of and any trustee for the Subordinated Debt,
and [Issuer] each hereby waives promptness, diligence, notice of acceptance and
any other notice with respect to any of the Senior Indebtedness and this Article
and any requirement that any holder of the Notes protect, secure, perfect or
insure any security interest or lien or any property subject thereto or exhaust
any right or take any action against [Issuer] or any other person or entity or
any collateral.
SECTION ___. No Waiver; Remedies. No failure on the part of any holder of the
Notes to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
SECTION ___. Continuing Agreement; Assignments Under the Credit Agreement. The
provisions of this Article ___ constitute a continuing agreement and shall
(i) remain in full force and effect until the payment in full of the Senior
Indebtedness, (ii) be binding upon the holders of and any trustee for the
Subordinated Debt, [Issuer] and their respective successors and assigns, and
(iii) inure to the benefit of, and be enforceable by, the holders of the Notes
and their respective successors, transferees and assigns. Without limiting the
generality of the foregoing clause (iii), any holder of the Notes may assign or
otherwise transfer all or any portion of its rights and obligations under the
Note Documents (including, without limitation, all or any portion of any Note to
be held by it) to any other person or entity, and such other person or entity
shall thereupon become vested with all the rights in respect thereof granted to
such holder of the Notes herein or otherwise.

-5-



--------------------------------------------------------------------------------



 



[Form of Note]
Porex Holding Corporation
8.75% Senior secured Note Due October 19, [___]

     
No. [___]
  [Date]
$[_______]
   

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION UNDER THE SECURITIES ACT.
THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE NOTE PURCHASE AGREEMENT REFERRED TO
BELOW.
IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE COMPANY SUCH
OPINION OF COUNSEL AS MAY BE REASONABLY REQUESTED TO CONFIRM THAT THE TRANSFER
COMPLIES WITH THE FOREGOING RESTRICTIONS.
     For Value Received, the undersigned, Porex Holding Corporation (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Delaware, hereby promises to pay on October 19, [___] to
[_________], or registered assigns, the principal sum of [____________] Dollars
(or so much thereof as shall not have been repaid or prepaid), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 8.75% per annum from the date hereof,
payable quarterly, on the 19th day of January, April, July and October in each
year, commencing with the January 19, April 19, July 19 or October 19 next
succeeding the date hereof, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, on any overdue payment of
interest, and during the continuance of an Event of Default, on the entire
unpaid balance hereof (provided that, except in the case of an Event of Default
under Section 11.1(a) or (f), the registered holder hereof has notified the
Company that it wishes to receive interest at the Default Rate), at a rate per
annum from time to time equal to the Default Rate, payable quarterly as
aforesaid (or, at the option of the registered holder hereof, on demand).
     Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at New York, New York or at such other
place as the Company shall have designated by written notice to the holder of
this Note as provided in the Note Purchase Agreement referred to below.
Exhibit 1
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of October 19, 2009 (as
from time to time amended, the “Note Purchase Agreement”), among the Obligors,
the Purchaser and the Collateral Agent named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.1 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
     This Note is a registered Note and, subject to the restrictions as provided
in the Note Purchase Agreement, upon surrender of this Note for registration of
transfer accompanied by a written instrument of transfer duly executed, by the
registered holder hereof or such holder’s attorney duly authorized in writing, a
new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.
     The Company will make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, at the times and
on the terms specified in the Note Purchase Agreement, but not otherwise.
     If an Event of Default occurs and is continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
and with the effect provided in the Note Purchase Agreement.
     For the avoidance of doubt, the Company agrees that its Obligations are
absolute and independent obligations, not subject to any defense based on any
right of set-off or counterclaim against or in respect of any amount owed or
purported to be owed by the Purchaser to the Company whether under the Stock
Purchase Agreement or otherwise. The Company hereby waives any defense based on
any such right of set-off or counterclaim.
     This Note shall be construed and enforced in accordance with, and the
rights of the Company and the holder of this Note shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

                  Porex Holding Corporation
 
           
 
  By        
 
           
 
      [Title]    

-2-



--------------------------------------------------------------------------------



 



FORM OF GUARANTEE AND COLLATERAL AGREEMENT
Exhibit 2
(to Note Purchase Agreement)

 



--------------------------------------------------------------------------------



 



 
GUARANTEE AND COLLATERAL AGREEMENT
made by
POREX HOLDING CORPORATION,
as the Company,
and the Guarantors party hereto
in favor of
SNTC HOLDING, INC.,
as Collateral Agent
Dated as of October 19, 2009


 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
SECTION 1.
  DEFINED TERMS   1
1.1
  Definitions   1
1.2
  Other Definitional Provisions   5
 
       
SECTION 2.
  GUARANTEE   5
2.1
  Guarantee   5
2.2
  Right of Contribution   6
2.3
  No Subrogation   6
2.4
  Amendments, etc. with respect to the Company Obligations   6
2.5
  Guarantee Absolute and Unconditional   7
2.6
  Reinstatement   7
2.7
  Payments   7
 
       
SECTION 3.
  GRANT OF SECURITY INTEREST   7
3.1
  Grant of Security Interests   8
 
       
SECTION 4.
  REPRESENTATIONS AND WARRANTIES   9
4.1
  Representations in Note Purchase Agreement   9
4.2
  [Reserved]   9
4.3
  Names; Jurisdiction of Organization; Chief Executive Office   9
4.4
  Pledged Securities   9
4.5
  Intellectual Property   9
4.6
  Certain Accounts   10
4.7
  Equipment and Inventory   10
 
       
SECTION 5.
  COVENANTS   10
5.1
  Covenants in Note Purchase Agreement   10
5.2
  Investment Property   10
5.3
  Commercial Tort Claims   10
5.4
  Intellectual Property   11
5.5
  After-Acquired Intellectual Property   11
5.6
  Deposit Accounts   11
5.7
  Equipment and Inventory   12
 
       
SECTION 6.
  REMEDIAL PROVISIONS   12
6.1
  Certain Matters Relating to Receivables   12
6.2
  Communications with Grantors; Grantors Remain Liable   12
6.3
  Pledged Securities   13
6.4
  Intellectual Property   13
6.5
  Proceeds to be Turned Over To Collateral Agent   14
6.6
  Application of Proceeds   14
6.7
  Code and Other Remedies   15
6.8
  Private Sales   15
6.9
  Deficiency   15
 
       
SECTION 7.
  THE COLLATERAL AGENT   16
7.1
  Collateral Agent’s Appointment as Attorney-in-Fact, etc   16

i



--------------------------------------------------------------------------------



 



                  Page
7.2
  Duty of Collateral Agent   17
7.3
  Execution of Financing Statements   17
7.4
  Authority of Collateral Agent   17
 
       
SECTION 8.
  MISCELLANEOUS   18
8.1
  Amendments in Writing   18
8.2
  Notices   18
8.3
  No Waiver by Course of Conduct; Cumulative Remedies   18
8.4
  [Reserved]   18
8.5
  Successors and Assigns   18
8.6
  Set-Off   19
8.7
  Counterparts   19
8.8
  Severability   19
8.9
  Section Headings   19
8.10
  Integration   19
8.11
  GOVERNING LAW   19
8.12
  Submission To Jurisdiction; Waivers   19
8.13
  Acknowledgements   19
8.14
  Additional Grantors   20
8.15
  Releases   20
8.16
  WAIVER OF JURY TRIAL   20
 
       
SCHEDULES
     
 
       
Schedule 1
  Investment Property    
Schedule 2
  Legal Name, Jurisdictions of Organization and Chief Executive Offices    
Schedule 3
  Intellectual Property    
Schedule 4
  Deposit Accounts    
Schedule 5
  Location of Equipment and Inventory    
 
       
ANNEXES
       
 
       
Annex I      
  Assumption Agreement    
Annex II    
  Acknowledgement and Consent    
Annex III-1
  Form of Intellectual Property Security Agreement    
Annex III-2
  Form of Intellectual Property Security Agreement Supplement    

ii



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT
          GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 19, 2009 made
by POREX HOLDING CORPORATION, a Delaware corporation (the “Company”), and each
of the Guarantors party hereto, in favor of SNTC HOLDING, INC., a Delaware
corporation, as Collateral Agent (in such capacity, the “Collateral Agent”) for
the holders, from time to time (the “Holders”), of the 8.75% Senior Secured
Notes due 2010, 8.75% Senior Secured Notes due 2011, 8.75% Senior Secured Notes
due 2012 and 8.75% Senior Secured Notes due 2013 (collectively, the “Notes”) of
the Company issued under the Note Purchase Agreement, dated the date hereof,
among the Company, the subsidiary guarantors party thereto, and SNTC Holding,
Inc., a Delaware corporation, as purchaser thereunder (in such capacity, the
“Purchaser”) (as amended, supplemented or otherwise modified from time to time,
the “Note Purchase Agreement”).
W I T N E S S E T H:
          WHEREAS, pursuant to the Note Purchase Agreement, the Purchaser has
agreed to acquire the Notes upon the terms and subject to the conditions set
forth therein;
          WHEREAS, the Company is a member of an affiliated group of companies
that includes each other Grantor (as defined below);
          WHEREAS, the Company and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the issuance of the Notes under the Note Purchase Agreement; and
          WHEREAS, it is a condition precedent to the obligation of the
Purchaser to purchase the Notes pursuant to the Note Purchase Agreement that the
Grantors shall have executed and delivered this Agreement to the Collateral
Agent for the ratable benefit of the Collateral Agent and the other Secured
Parties;
          NOW, THEREFORE, in consideration of the premises and to induce the
Collateral Agent and the Purchaser to enter into the Note Purchase Agreement and
to induce the Holders to acquire the Notes thereunder, each Grantor hereby
agrees with the Collateral Agent, for the ratable benefit of the Secured
Parties, as follows:
SECTION 1. DEFINED TERMS
     1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Note Purchase Agreement and used herein shall have the meanings given to them in
the Note Purchase Agreement, and the following terms are used herein as defined
in the UCC: “Accession”, “Account”, “As-Extracted Collateral”, “Certificated
Securities”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”,
“Commodity Contract”, “Document”, “Electronic Chattel Paper”, “Equipment”,
“Financial Asset”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Letter-of-Credit Right”, “Securities Account”,
“Security”, “Security Certificate”, “Security Entitlement”, “Tangible Chattel
Paper” and “Uncertificated Securities”.
     (b)   The following terms shall have the following meanings:

1



--------------------------------------------------------------------------------



 



          “Agreement”: this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.
          “Company Obligations”: the collective reference to the unpaid
principal of and interest on the Notes and all other obligations and liabilities
of the Company (including, without limitation, interest accruing at the then
applicable rate provided in the Notes after the maturity of the Notes and
interest accruing at the then applicable rate provided in the Note Purchase
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Company,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) to the Collateral Agent or any other Secured Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, in each case, which may arise under the Note
Purchase Agreement, this Agreement, the other Note Documents, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Collateral Agent or to the other Secured Parties
that are required to be paid by the Company pursuant to the terms of any of the
foregoing agreements).
          “Collateral”: as defined in Section 3.1.
          “Collateral Account”: any collateral account established by the
Collateral Agent as provided in Section 6.1 or 6.6.
          “Copyright Licenses”: all written agreements naming any Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 3), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
          “Copyrights”: (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 3), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
          “Deposit Account”: as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.
          “Excluded Equipment”: at any date any equipment of a Grantor which is
subject to, or secured by, a Capital Lease Obligation or purchase money security
interest which is permitted under the Note Purchase Agreement if and to the
extent, and only to the extent, that the agreements granting or governing such
Capital Lease Obligation or purchase money security interest prohibit, or
require any consent or establish any other conditions for, an assignment
thereof, or a grant of a security interest therein, by a Grantor; provided that
all proceeds paid or payable to any Grantor from any sale, transfer or
assignment or other voluntary or involuntary disposition of such Equipment, all
insurance proceeds received in respect of such Equipment and all rights to
receive such proceeds shall be included in the Collateral to the extent not
otherwise required to be paid to the holder of such Capital Lease Obligation or
other purchase money security interest secured by such Equipment.
          “Exempt Deposit Accounts”: (i) Deposit Accounts the balance of which
consists exclusively of (a) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Company to be paid to the Internal Revenue Service or

2



--------------------------------------------------------------------------------



 



state or local government agencies within the following two months with respect
to employees of any of the Obligors, and (b) amounts required to be paid over to
an employee benefit plan pursuant to applicable law on behalf of or for the
benefit of employees of one or more Obligors, (ii) all segregated Deposit
Accounts constituting (and the balance of which consists solely of funds set
aside in connection with) tax accounts, payroll accounts and trust accounts,
(iii) Deposit Accounts which are “zero-balance” or similar disbursement accounts
provided that funds are not held in any such deposit account for more than a
one-day period and (iv) each Deposit Account in which the funds deposited
therein do not exceed $50,000, provided that the aggregate principal amount of
funds deposited in all the Exempt Deposit Accounts described in this clause
(iv) shall at no time exceed $250,000.
          “Grantors”: the collective reference to each signatory hereto (other
than the Collateral Agent) together with any other entity that may become a
party hereto as provided herein.
          “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under this
Agreement (including, without limitation, Section 2) or any other Note Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Collateral Agent or to the other Secured Parties that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Note
Document).
          “Guarantors”: the collective reference to the Subsidiaries of the
Company that are as of the date hereof, or may in the future become, a party
hereto as provided herein.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, now existing or
hereafter adopted or acquired, including, without limitation, the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks, the
Trademark Licenses, the Trade Secrets and the Trade Secret Licenses, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
          “Intercompany Note”: any promissory note evidencing loans made by any
Grantor to the Company or any of its Subsidiaries.
          “Investment Property”: the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.
          “Issuers”: the collective reference to each issuer of a Pledged
Security.
          “Patent License”: all written agreements providing for the grant by or
to any Grantor of any right to manufacture, use or sell any invention covered in
whole or in part by a Patent, including, without limitation, any of the
foregoing referred to in Schedule 3.
          “Patents”: (i) all letters patent of the United States, all reissues
and extensions thereof, and all goodwill associated therewith, including,
without limitation, any of the foregoing referred to in Schedule 3, (ii) all
applications for letters patent of the United States, any other country or any
political subdivision thereof, and all continuations and continuations in part
thereof, including, without limitation, any of the foregoing referred to in
Schedule 3, and (iii) all rights to obtain any reissues or extensions of the
foregoing.

3



--------------------------------------------------------------------------------



 



          “Pledged Notes”: all promissory notes listed on Schedule 1, all
Intercompany Notes at any time issued to any Grantor either (i) in excess of
$1,000,000 or (ii) issued pursuant to the requirements of Section 10.2(b) of the
Note Purchase Agreement and all other promissory notes issued to or held by any
Grantor in excess of $1,000,000 (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
          “Pledged Securities”: the collective reference to the Pledged Notes
and the Pledged Stock.
          “Pledged Stock”: the collective reference to (i) the shares of Capital
Stock listed on Schedule 1 and (ii) any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Capital
Stock of any Person that may be issued or granted to, or held by, any Grantor
while this Agreement is in effect; provided that Pledged Stock shall not include
(i) more than 65% of the Voting Stock of any Foreign Subsidiary that is a CFC
owned directly by a Grantor and (ii) any Capital Stock of any Subsidiary owned
directly or indirectly by a Foreign Subsidiary that is a CFC.
          “Proceeds”: all “proceeds” as such term is defined in
Section 9-102(a)(64) of the UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
          “Receivable”: any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).
          “Secured Parties”: the “Secured Parties” as defined in the Note
Purchase Agreement.
          “Secured Obligations”: (i) in the case of the Company, its Company
Obligations and (ii) in the case of each Guarantor, its Guarantor Obligations.
          “Securities Act”: the Securities Act of 1933, as amended.
          “Trademark License”: all written agreements providing for the grant by
or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 3.
          “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, domain names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof, or otherwise,
and all common-law rights related thereto, including, without limitation, any
registrations or applications for registrations in any respect of the foregoing
referred to in Schedule 3, and (ii) the right to obtain all renewals thereof.
          “Trade Secret”: shall mean all trade secrets and any and all other
confidential and proprietary information, including know-how, inventions,
processes, procedures, customer lists and personally-identifiable information,
business information, concepts, ideas, designs, research or development
information, techniques, technical information, specifications, methods,
technical data, discoveries, modifications and extensions, in each case, to the
extent confidential and proprietary and whether or not reduced to a writing or
other tangible form, including, without limitation any registrations or
applications for registrations in any respect of the foregoing referred to in
Schedule 3.

4



--------------------------------------------------------------------------------



 



          “Trade Secret License”: all written agreements providing for the grant
by or to any Grantor of any right under any Trade Secret, including, without
limitation, any of the foregoing referred to in Schedule 3.
          “UCC”: the Uniform Commercial Code from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Sate of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
          “Vehicles”: all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state.
     1.2 Other Definitional Provisions. (a)The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
     (b)   The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
     (a)   Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2. GUARANTEE
     2.1 Guarantee. (a)   Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Secured Parties the prompt
and complete payment and performance by the Company when due (whether at the
stated maturity, by acceleration or otherwise) of the Company Obligations.
     (b)   Anything herein or in any other Note Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Note Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
     (c)   Each Guarantor agrees that the Company Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Collateral Agent or any other Secured
Party hereunder.
     (d)   The guarantee contained in this Section 2 shall remain in full force
and effect until all the Company Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full (other than contingent or indemnification
obligations not then due).
     (e)   No payment (other than payment in full in cash) made by the Company,
any of the Guarantors, any other guarantor or any other Person or received or
collected by Collateral Agent or any other Secured Party from the Company, any
of the Guarantors, any other guarantor or any other Person by

5



--------------------------------------------------------------------------------



 



virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Company Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Company Obligations or any payment received or collected from such Guarantor in
respect of the Company Obligations), remain liable for the Company Obligations
up to the maximum liability of such Guarantor hereunder until the Company
Obligations shall have been paid in full (other than contingent or
indemnification obligations not then due).
     2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Secured Parties and each Guarantor shall remain liable to
the Secured Parties for the full amount guaranteed by such Guarantor hereunder.
     2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Collateral Agent or any other Secured Party, no Guarantor shall be entitled to
be subrogated to any of the rights of the Collateral Agent or any other Secured
Party against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Collateral Agent or any other Secured
Party for the payment of the Company Obligations, nor shall any Guarantor seek
or be entitled to seek any contribution or reimbursement from the Company or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Collateral Agent and the other Secured Parties by the
Company on account of the Company Obligations shall have been paid in full
(other than contingent or indemnification obligations not then due). If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of such Company Obligations shall not have been paid in full,
such amount shall be held by such Guarantor in trust for the Collateral Agent
and the other Secured Parties, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Company Obligations, whether matured or unmatured, in such order as the
Collateral Agent may determine.
     2.4 Amendments, etc. with respect to the Company Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Company
Obligations made by any of the Secured Parties may be rescinded by any of the
Secured Parties and any of the Company Obligations continued, and the Company
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Collateral Agent or any other Secured Party, and the Note Purchase Agreement
and the other Note Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Required Holders or all Holders, as the case may be,
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Collateral Agent or any other Secured
Party for the payment of the Company Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Company Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

6



--------------------------------------------------------------------------------



 



     2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Company
Obligations and notice of or proof of reliance by the Collateral Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Company Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Company and
any of the Guarantors, on the one hand, with respect to the Note Documents and
the Collateral Agent and the other Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Company
Obligations. Each Guarantor understands and agrees that the guarantee of such
Guarantor contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Note Purchase Agreement or any other Note
Document, any of the Company Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Holder, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Company or any other Person against the
Collateral Agent or any other Secured Party, or (c) any other circumstance
whatsoever (other than a defense of payment or performance) (with or without
notice to or knowledge of the Company or any Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Company
from the Company Obligations, or of such Guarantor under the guarantee of such
Guarantor contained in this Section 2, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, Collateral Agent or any other Secured Party
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Company, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Company Obligations or any right of offset with respect thereto, and any
failure by the Collateral Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Company, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Company, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any other Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.
     2.6 Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Company Obligations is rescinded or must
otherwise be restored or returned by the Collateral Agent or any other Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
     2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Holders without set-off or counterclaim in Dollars.
SECTION 3. GRANT OF SECURITY INTEREST

7



--------------------------------------------------------------------------------



 



     3.1 Grant of Security Interests. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:
     (a)   all Accounts;
     (b)   all Chattel Paper;
     (c)   all Deposit Accounts;
     (d)   all Documents;
     (e)   all Equipment;
     (f)   all Fixtures;
     (g)   all General Intangibles;
     (h)   all Goods not covered by the other clauses of this Section 3;
     (i)   all Instruments, including the Pledged Notes;
     (j)   all Intellectual Property;
     (k)   all Inventory;
     (l)   all Investment Property;
     (m)   all other tangible and intangible personal property not otherwise
described above;
     (n)   all books and records pertaining to the Collateral; and
     (o)   to the extent not otherwise included, all Proceeds and products of
any of the Collateral and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, this Agreement shall not constitute a grant of a security
interest in (i) any Vehicles and all Proceeds thereof, (ii) any property to the
extent that such grant of a security interest is prohibited by any Requirements
of Law of a Governmental Authority, requires a consent not obtained of any
Governmental Authority pursuant to such Requirement of Law or is prohibited by,
or constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, any Pledged Security, any applicable
shareholder or similar agreement, except to the extent that such Requirement of
Law or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable law (including Sections 9-406, 9-407, 9-408 and 9-409 of the UCC),
(iii) any Exempt Deposit Accounts, (iv) any Excluded Equipment, (v) any
Intellectual Property, if the grant of such security interest shall constitute
or result in the abandonment, invalidation or

8



--------------------------------------------------------------------------------



 



rendering unenforceable any material right, title or interest of any Grantor
with respect thereto, (vi) any Collateral that constitutes Equipment subject to
a certificate of title statute, (vii) more than 65% of the Voting Stock of any
Foreign Subsidiary that is a CFC owned directly by a Grantor and (viii) any
Capital Stock of any Subsidiary owned directly or indirectly by a Foreign
Subsidiary that is a CFC. It is hereby understood and agreed that any Property
described in the preceding proviso, and any Property that is otherwise expressly
excluded from clauses (a) through (o) above, shall be excluded from the
definition of “Collateral”.
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Collateral Agent and the other Secured Parties to enter
into the Note Purchase Agreement and each Grantor hereby represents and warrants
to the Collateral Agent and each other Secured Party that:
     4.1 Representations in Note Purchase Agreement. In the case of each
Guarantor, the representations and warranties set forth in Section 5 of the Note
Purchase Agreement to the extent they refer to such Guarantor or to the Note
Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Collateral Agent and each other Secured Party shall be entitled to rely
on each of them as if they were fully set forth herein.
     4.2 [Reserved].
     4.3 Names; Jurisdiction of Organization; Chief Executive Office. On the
date hereof, such Grantor’s full and correct legal name, jurisdiction of
organization and identification number from the jurisdiction of organization (if
any) are specified on Schedule 2.
     4.4 Pledged Securities. On the date hereof, such Grantor holds no
Investment Property other than that specified on Schedule 1; except as otherwise
indicated on Schedule 1; except as otherwise indicated on Schedule 1, such
Investment Property consists entirely of Certificated Securities; and the shares
of Pledged Stock pledged by such Grantor hereunder:
     (a)   with respect to the shares of Pledged Stock issued by the Company and
any other Subsidiary of the Company, have been duly authorized, validly issued
and are fully paid and non-assessable, to the extent such concepts are
applicable; and
     (b)   constitute (i) all the issued and outstanding shares of all classes
of the Capital Stock owned by such Grantor of each Issuer that is a Domestic
Subsidiary, and (ii) 65% of the issued and outstanding Voting Stock, and all of
the issued and outstanding shares of Capital Stock other than Voting Stock, of
any Foreign Subsidiary that is a CFC (which CFC is owned directly by such
Grantor) (provided that it is understood that if, at the Closing, any Grantor
holds a Pledged Security that is a Certificated Security issued by a Foreign
Subsidiary, the requirement to deliver certificates evidencing such Pledged
Securities to the Collateral Agent, together with stock powers or indorsements
thereof reasonably satisfactory to the Collateral Agent, shall be subject to the
terms of the last sentence of Section 4.17 of the Note Purchase Agreement).
     4.5 Intellectual Property. The Grantor has listed certain Intellectual
Property on Schedule 3 that is included within the Collateral as of the date
hereof.

9



--------------------------------------------------------------------------------



 



     4.6 Certain Accounts. As of the date hereof, (a) such Grantor has no
Deposit Accounts other than those listed on Schedule 4 hereto and (b) legal,
binding and enforceable Account Control Agreements are in effect in respect of
each Deposit Account listed on Schedule 4 hereto except to the extent that such
Account Control Agreements are not required by Section 5.6.
     4.7 Equipment and Inventory. All of the Equipment and Inventory of such
Grantor are located at the places specified therefor in Schedule 5 hereto, as
such Schedule 5 may be amended from time to time pursuant to Section 5.7.
SECTION 5. COVENANTS
          Each Guarantor and each Grantor covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the Secured Obligations shall have been paid in full (other
than contingent and indemnification obligations not yet due and owing):
     5.1 Covenants in Note Purchase Agreement. Each Guarantor shall comply with
all provisions of the Note Purchase Agreement applicable to a “Guarantor”
thereunder.
     5.2 Investment Property.
     (a)   In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it and (ii) the terms of Sections 6.3(c) and 6.8 shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.8 with respect to the Pledged Securities issued
by it.
     (b)   To the extent that any Pledged Security is a Certificated Security,
or to the extent that any Pledged Security that is an Uncertificated Security
becomes a Certificated Security, then in each such case the applicable Grantor
shall promptly deliver such certificates evidencing such Pledged Securities to
the Collateral Agent together with stock powers or indorsements thereof
reasonably satisfactory to the Collateral Agent; provided that if, at the
Closing, any Grantor holds a Pledged Security that is a Certificated Security
issued by a Foreign Subsidiary, the requirement to deliver certificates
evidencing such Pledged Securities to the Collateral Agent, together with stock
powers or indorsements thereof reasonably satisfactory to the Collateral Agent,
shall be subject to the terms of the last sentence of Section 4.17 of the Note
Purchase Agreement.
     (c)   To the extent that any Pledged Security is or becomes an
Uncertificated Security, the applicable Grantor will cause the issuer thereof
either (i) to register the Collateral Agent as the registered owner of such
security or (ii) to agree in an authenticated record with such Grantor and the
Collateral Agent that such issuer will comply with instructions with respect to
such security originated by the Collateral Agent without further consent of such
Grantor, such authenticated record to be in form and substance satisfactory to
the Collateral Agent.
     (d)   To the extent that any Pledged Security is or becomes a Security
Entitlement, the applicable Grantor will cause the securities intermediary with
respect to such Security Entitlement either (i) to identify in its records the
Collateral Agent as the entitlement holder of such security entitlement against
such securities intermediary or (ii) to agree in an authenticated record with
such Grantor and the Collateral Agent that such securities intermediary will
comply with entitlement orders (that is, notifications communicated to such
securities intermediary directing transfer or redemption of the financial asset
to which such Grantor has a security entitlement) originated by the Collateral
Agent without further consent of such Grantor, such authenticated record to be
in form and substance satisfactory to the Collateral Agent.
     5.3 Commercial Tort Claims. In the case of each Grantor, such Grantor
shall, promptly upon asserting any Commercial Tort Claim in any judicial or
arbitration proceeding, give notice to the

10



--------------------------------------------------------------------------------



 



Collateral Agent of such Commercial Tort Claim of such Grantor in which the
damages being sought exceeds $1,000,000 and shall grant to the Collateral Agent,
for the ratable benefit of the Collateral Agent and the Holders, a security
interest in such Commercial Tort Claim. After such grant, such commercial tort
claim shall be deemed to constitute Collateral for purposes of this Agreement.
     5.4 Intellectual Property. With respect to its owned Intellectual Property
applications and registrations (including issued Patents) constituting
Collateral that are registered, pending or issued by or with the U.S. Patent and
Trademark Office or the U.S. Copyright Office, each Grantor agrees to execute or
otherwise authenticate an agreement, in substantially the form set forth in
Annex III-1 hereto or otherwise in form and substance satisfactory to the
Collateral Agent (an “Intellectual Property Security Agreement”), for recording
the security interest granted hereunder to the Collateral Agent in such
Collateral with the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other governmental authorities necessary to perfect the security
interest hereunder in such Collateral.
     5.5 After-Acquired Intellectual Property. Each Grantor agrees that should
it obtain an ownership interest in any item of Intellectual Property that is not
on the date hereof a part of the Collateral (“After-Acquired Intellectual
Property”) (i) the provisions of this Agreement shall automatically apply
thereto, and (ii) any such After-Acquired Intellectual Property and, in the case
of trademarks, the goodwill symbolized thereby, shall automatically become part
of the Collateral subject to the terms and conditions of this Agreement with
respect thereto. Each Grantor shall give prompt written notice to the Collateral
Agent identifying any After-Acquired Intellectual Property that such Grantor
determines, in its reasonable business judgment, to register with the U.S.
Patent and Trademark Office or the U.S. Copyright Office and such Grantor shall
execute and deliver to the Collateral Agent with such written notice, or
otherwise authenticate, an agreement substantially in the form of Annex III-2
hereto or otherwise in form and substance satisfactory to the Collateral Agent
(an “IP Security Agreement Supplement”) covering such After-Acquired
Intellectual Property, which IP Security Agreement Supplement shall be recorded
with the U.S. Patent and Trademark Office, the U.S. Copyright Office and any
other governmental authorities necessary to perfect the security interest
hereunder in such After-Acquired Intellectual Property.
     5.6 Deposit Accounts.
     (a)   Each Grantor will maintain each of its Deposit Accounts (other than
Exempt Deposit Accounts) only with banks (the “Pledged Account Banks”) that have
agreed, in a record authenticated by the Grantor, the Collateral Agent and the
Pledged Account Banks, to (i) comply with instructions originated by the
Collateral Agent directing the disposition of funds in the such Deposit Accounts
without the further consent of the Grantor and (ii) waive or subordinate in
favor of the Collateral Agent all claims of the Pledged Account Banks
(including, without limitation, claims by way of a security interest, lien or
right of setoff or right of recoupment but excluding customary exceptions for
charge-backs and account fees or any other claims agreed to by the Collateral
Agent) to such Deposit Accounts, which authenticated record shall be in form and
substance satisfactory to the Collateral Agent (an “Account Control Agreement”).
     (b)   [RESERVED].
     (c)   The Collateral Agent may, at any time and without notice to, or
consent from, the Grantor, transfer, or direct the transfer of, funds from any
Deposit Account of a Grantor to satisfy the Grantor’s obligations under the Note
Documents then due and payable if an Event of Default shall have occurred and be
continuing. The Collateral Agent agrees with each Grantor that it shall not
exercise control over any Deposit Account of such Grantor by the delivery of a
notice of sole control, the initiation of instructions or otherwise until an
Event of Default shall have occurred and be continuing.

11



--------------------------------------------------------------------------------



 



     5.7 Equipment and Inventory.
     (a)   Each Grantor will keep the Equipment and Inventory of such Grantor
(other than Inventory sold in the ordinary course of business, de minimis
amounts of Equipment, Equipment disposed as permitted under the Note Purchase
Agreement, Equipment and Inventory in transit to or between locations specified
in Schedule 5 or identified in compliance with Section 9.2(g) of the Note
Purchase Agreement) at the places therefor specified in Schedule 5 or the places
specified in accordance with Section 9.2(g) of the Note Purchase Agreement. Upon
the giving of any notice in accordance with Section 9.2(g) of the Note Purchase
Agreement, Schedule 5 shall be automatically amended to add any new locations
specified in such notice.
SECTION 6. REMEDIAL PROVISIONS
     6.1 Certain Matters Relating to Receivables.
     (a)   At any time during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request at the expense of the relevant Grantor,
such Grantor shall use commercially reasonable efforts to cause independent
public accountants or others satisfactory to the Collateral Agent to furnish to
the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
     (b)   If required by the Collateral Agent at any time after an exercise of
remedies under Section 12.1 of the Note Purchase Agreement, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Collateral Agent and the other Secured Parties only as provided in
Section 6.6, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the other Secured Parties, segregated from
other funds of such Grantor. Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.
     (c)   If an Event of Default has occurred and is continuing and at the
Collateral Agent’s request, each Grantor shall deliver to the Collateral Agent
copies of all documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all orders, invoices and shipping receipts.
     6.2 Communications with Grantors; Grantors Remain Liable.
     (a)   Upon the request of the Collateral Agent at any time after an
exercise of remedies under Section 12.1 of the Note Purchase Agreement, each
Grantor shall notify obligors on the Receivables that the Receivables have been
assigned to the Collateral Agent for the ratable benefit of the Collateral Agent
and the other Secured Parties and that payments in respect thereof shall be made
directly to the Collateral Agent.
     (b)   Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any other Secured Party shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any other
Secured Party of any payment relating thereto, nor shall the Collateral

12



--------------------------------------------------------------------------------



 



Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
     6.3 Pledged Securities. (a)   Unless an Event of Default shall have
occurred and be continuing and the Collateral Agent shall have given notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes to the extent permitted in the
Note Purchase Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Securities.
     (b)   If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) unless otherwise provided in the Note Purchase
Agreement, the Collateral Agent shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Securities
and make application thereof to the Obligations in the order set forth in
Section 6.6, and (ii) any or all of the Pledged Securities shall be registered
in the name of the Collateral Agent or its nominee, and the Collateral Agent or
its nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Securities at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the Collateral
Agent of any right, privilege or option pertaining to such Pledged Securities,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may determine), all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to any Grantor to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing unless the Collateral Agent has given
notice of its intent to exercise as set forth above.
     (c)   Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to comply with any
instruction received by it from the Required Holders in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.
     6.4 Intellectual Property.
     (i) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under Section 6 at such time (and solely during such time) as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, assign, license or sublicense any of the Intellectual Property now owned
or hereafter acquired by such Grantor, wherever the same may be located. For the
avoidance of doubt, the Collateral

13



--------------------------------------------------------------------------------



 



Agent shall not be entitled to exercise any of the foregoing license rights
except during an Event of Default or for any purpose other than its exercise of
remedies under this Agreement.
     (ii) Notwithstanding anything contained herein to the contrary, but subject
to the provisions of Section 10.5 of the Note Purchase Agreement that limit the
rights of the Grantors to dispose of their property, notwithstanding the
foregoing but subject to the Collateral Agent’s exercise of its rights and
remedies under Section 6, the Grantors will be permitted to exploit, use, enjoy,
protect, license, sublicense, assign, sell, dispose of or take other actions
with respect to the Intellectual Property in the ordinary course of the business
of the Grantors. In furtherance of the foregoing, so long as no Event of Default
shall have occurred and be continuing, the Collateral Agent shall from time to
time, upon the request of the respective Grantor (through the Company), execute
and deliver any instruments, certificates or other documents, in the form so
requested, that such Grantor (through the Company) shall have certified are
appropriate in its judgment to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to clause
(i) immediately above as to any specific Intellectual Property). Further, upon
the payment in full in cash of all of the Secured Obligations (contingent or
indemnification obligations not then due) or earlier expiration of this
Agreement or release of the Collateral, the Collateral Agent shall grant back to
the Grantors the license granted pursuant to clause (i) immediately above. The
exercise of rights and remedies under Section 6 by the Collateral Agent shall
not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this clause (ii).
     6.5 Proceeds to be Turned Over To Collateral Agent. If an Event of Default
shall occur and be continuing and the Notes shall have been accelerated pursuant
to Section 12 of the Note Purchase Agreement, all Proceeds received by any
Grantor consisting of cash, checks and other near-cash items shall be held by
such Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
such Grantor, be turned over to the Collateral Agent in the exact form received
by such Grantor (duly indorsed by such Grantor to the Collateral Agent, if
required). All Proceeds received by the Collateral Agent hereunder shall be held
by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
of the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 6.6.
     6.6 Application of Proceeds. If an Event of Default shall have occurred and
be continuing and the Notes shall have been accelerated pursuant to Section 12
of the Note Purchase Agreement, at any time at the Collateral Agent’s election,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral and any proceeds of the guarantee set forth in Section 2, in payment
of the Secured Obligations, and shall make any such application in the following
order:
     First, to pay incurred and unpaid reasonable, out-of-pocket fees and
expenses of the Collateral Agent;
     Second, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Secured
Obligations, pro rata among the Secured Parties according to the amounts of the
Secured Obligations then due and owing and remaining unpaid to each of them; and
     Third, any balance of such Proceeds remaining after the Secured Obligations
shall have been paid in full (other than contingent or indemnification
obligations not then due), paid to the Company.

14



--------------------------------------------------------------------------------



 



     6.7 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself and the other Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the UCC or any other applicable law. Without limiting the
generality of the foregoing, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below or notices otherwise
provided in the Note Documents) to or upon any Grantor or any other Person (all
and each of which demands, defenses, advertisements and notices are hereby
waived unless otherwise provided in the Note Documents), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any other Secured Party or elsewhere
upon such terms and conditions as it may deem advisable and at such prices as it
may deem best, for cash or on credit or for future delivery without assumption
of any credit risk. The Collateral Agent or any other Secured Party shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere.
The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind actually incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the other Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Collateral Agent may elect, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor. The
Collateral Agent shall give the Company prior written notice of the time and
place of any proposed sale or other disposition of Collateral, and, to the
extent any notice is required by law, each Grantor agrees such notice shall be
deemed reasonable and proper if such notice is given at least 10 days before
such sale or other disposition.
     6.8 Private Sales. Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
     6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.

15



--------------------------------------------------------------------------------



 



SECTION 7. THE COLLATERAL AGENT
     7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
     (a)   Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following (provided, that anything in this Section 7.1(a) to
the contrary notwithstanding, the Collateral Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 7.1(a) unless an Event of Default shall have occurred and be
continuing):
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Collateral Agent’s and the other
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or provide any insurance called for
by the terms of this Agreement and pay all or any part of the premiums therefor
and the costs thereof;
     (iv) execute, in connection with any sale provided for in Section 6.7 or
6.8, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
     (v) (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate;
(7) assign any Copyright, Patent, Trademark or Trade Secret (along with the
goodwill of the business to which any such Copyright, Patent, Trademark or Trade
Secret

16



--------------------------------------------------------------------------------



 



pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Collateral
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
     (b)   If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within four
(4) Business Days of receiving such notice (or if the Collateral Agent
reasonably determines that irreparable harm to the Collateral or to the security
interest of the Collateral Agent hereunder could result prior to the end of such
three-Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.
     (c)   All powers, authorizations and agencies contained in this Agreement
are coupled with an interest and are irrevocable until this Agreement is
terminated and the security interests created hereby are released.
     7.2 Duty of Collateral Agent. To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. None of the
Collateral Agent, any other Secured Party or any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Collateral Agent hereunder are solely to protect the Collateral
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Collateral Agent to exercise any such powers. The
Collateral Agent shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct or that of their directors, officers, employees
or agents.
     7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral in such offices as the Collateral Agent reasonably determines
appropriate to perfect the security interests of the Collateral Agent under this
Agreement. Each Grantor authorizes the Collateral Agent to use the collateral
description “all personal property” or any similar phrase in any such financing
statements.
     7.4 Authority of Collateral Agent. Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Collateral Agent and the other Secured
Parties, be governed by the Note Purchase Agreement and by such other agreements
with respect thereto as may exist from time to time

17



--------------------------------------------------------------------------------



 



among them, but, as between the Collateral Agent and the Grantors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Collateral Agent and the other Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.
SECTION 8. MISCELLANEOUS
     8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 17 of the Note Purchase Agreement.
     8.2 Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be in writing and sent (a) by telecopy if
the sender on the same day sends a confirming copy of such notice by a
recognized overnight delivery service (charges prepaid), or (b) by registered or
certified mail with return receipt requested (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid). Any such notice,
request or demand must be sent:
     (a) if to the Collateral Agent, to the Collateral Agent at SNTC Holding,
Inc., c/o HLTH Corporation, River Drive Center 2, 669 River Drive, Elmwood Park,
New Jersey 07407-1371, Attention: General Counsel, Fax (201) 703-3443, or at
such other address as the Collateral Agent shall have specified to the Company
and the Secured Parties in writing,
     (b) if to any Grantor, to the Company c/o Aurora Capital Group, 10877
Wilshire Boulevard, Suite 2100, Los Angeles, California 90024 to the attention
of Timothy J. Hart, Esq. (facsimile (310) 277-5591), or at such other address as
the Company shall have specified to the Secured Parties in writing.
Notices under this Section 8.2 will be deemed given only when actually received.
     8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
     8.4 [Reserved].
     8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and the other Secured Parties and their successors and assigns;
provided, that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent (it being understood that Dispositions permitted under the Note
Purchase Agreement shall not be subject to this proviso).

18



--------------------------------------------------------------------------------



 



     8.6 [Reserved].
     8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
     8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
     8.10 Integration. This Agreement and the other Note Documents represent the
agreement of the Grantors, the Collateral Agent and the other Secured Parties
with respect to the subject matter hereof and thereof.
     8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
     8.12 Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
     (a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Note Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
     (b)   consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c)   agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto; and
     (d)   agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.
     8.13 Acknowledgements. Each Grantor hereby acknowledges that:
     (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Note Documents to which it is a party;

19



--------------------------------------------------------------------------------



 



     (b)   neither the Collateral Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Note Documents, and the
relationship between the Grantors, on the one hand, and the Collateral Agent and
the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
     (c)   no joint venture is created hereby or by the other Note Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Collateral Agent and the Holders or among the Grantors and the Collateral Agent
and the Holders.
     8.14 Additional Grantors. Each Subsidiary of the Company that is required
to become a party to this Agreement pursuant to Section 9.8 of the Note Purchase
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex I hereto.
     8.15 Releases.
     (a)   At such time as the Notes and the other Secured Obligations (other
than contingent or indemnification obligations not then due) shall have been
paid in full in cash, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
     (b)   If any of the Collateral or any Subsidiary shall be sold, transferred
or otherwise disposed of by any Grantor in a transaction permitted by the Note
Purchase Agreement, then the Liens granted hereby shall automatically terminate
and the Collateral Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral or to evidence any such release. At the request and sole expense of
the Company, a Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Note Purchase Agreement.
The Collateral Agent, at the request and sole expense of such Guarantor, shall
execute and deliver to such Guarantor all releases or other documents reasonably
necessary or desirable for the release of the Guarantor Obligations of such
Guarantor or to evidence any such release.
     8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE COLLATERAL AGENT AND EACH OTHER FIRST LIEN SECURED PARTY,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
     8.17 Conflicts. In the event of any conflict between the provisions herein
and the provisions contained in the Note Purchase Agreement, the provisions
contained in the Note Purchase Agreement shall control.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

          SNTC HOLDING, INC., as Collateral Agent
      By:         Name:   Frank Failla     Title:   Assistant Treasurer      
POREX HOLDING CORPORATION
      By:         Name:   Timothy J. Hart      Title:   Vice President,
Secretary, and General Counsel        POREX CORPORATION
      By:         Name:   Victor L. Marrero      Title:   Executive Vice
President and Chief Financial
Officer        POREX SURGICAL, INC.
      By:         Name:   Victor L. Marrero      Title:   Vice President –
Finance and Secretary   

21



--------------------------------------------------------------------------------



 



Schedule 1 to the
Guarantee and Collateral Agreement
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:

                  Issuer   Class of Stock   Stock Certificate No.   No. of
Shares  
Porex Corporation
  Common stock par
value $0.01 per share   Two certificates:
4-988.864 shares
5-11.136 shares     1,000  
 
             
Porex Technologies LTD
  Ordinary shares of   21     400 *
 
  GBP1.00 per share              
Porex Technologies SDN, BHD
  Ordinary shares of
RM1.00 per share   Two certificates:
3-2 shares
4-2,799,998 shares     2,800,000 *  
Porex Technologies, GmbH
  Share of EUR 850,000   N/A - uncertificated     1 *
 
  registered capital            
 
             
Porex Surgical, Inc.
  Shares of common stock   2A     100  
 
  par value $0.01 per share            
 
             
Porex Surgical GmbH
  Share of EUR 25,000   N/A - uncertificated     1 *
 
  registered capital            

 

*   65% to be pledged under this Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 2 to the
Guarantee and Collateral Agreement
LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

          Grantor   Jurisdiction of Organization   Chief Executive Office
Porex Holding Corporation
  Delaware   c/o Aurora Capital Group
10877 Wilshire Boulevard,
Suite 2100
Los Angeles, CA 90024  
Porex Corporation
  Delaware   500 Bohannon Road,
Fairburn, Georgia  
Porex Surgical, Inc.
  Delaware   15 Dart Road,
Newnan, Georgia

 



--------------------------------------------------------------------------------



 



Schedule 3 to the
Guarantee and Collateral Agreement
COPYRIGHTS AND COPYRIGHT LICENSES
None.

 



--------------------------------------------------------------------------------



 



PATENTS AND PATENT LICENSES
[To be completed]

25



--------------------------------------------------------------------------------



 



TRADEMARKS AND TRADEMARK LICENSES
[To be completed]

26



--------------------------------------------------------------------------------



 



Schedule 4 to the
Guarantee and Collateral Agreement
DEPOSIT ACCOUNTS
[To be completed]

 



--------------------------------------------------------------------------------



 



Schedule 5 to the
Guarantee and Collateral Agreement
LOCATION OF EQUIPMENT AND INVENTORY
500 Bohannon Road, Fairburn, Georgia
4715 Roosevelt Highway, College Park, Georgia
15 Dart Road, Newnan, Georgia 30265
5201 Phillip Lee Drive, Atlanta, Georgia 30336

 



--------------------------------------------------------------------------------



 



Annex I to
Guarantee and Collateral Agreement
          ASSUMPTION AGREEMENT, dated as of                      ___, 20___,
made by                                                              (the
“Additional Grantor”), in favor of [            ], as collateral agent (in such
capacity, the “Collateral Agent”) for the holders of the Notes (the “Holders “)
issued under the Note Purchase Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Note
Purchase Agreement.
W I T N E S S E T H :
          WHEREAS,Porex Holding Corporation, a Delaware corporation (the
“Company”), the subsidiaries of the Company party thereto, the Purchaser party
thereto and the Collateral Agent have entered into that certain Note Purchase
Agreement, dated as of October 19, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Note Purchase Agreement”);
          WHEREAS, in connection with the Note Purchase Agreement, the Company
and the Grantor (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of October 19, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Collateral Agent and the other Secured Parties (as defined therein);
          WHEREAS, the Note Purchase Agreement requires the Additional Grantor
to become a party to the Guarantee and Collateral Agreement; and
          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
          NOW, THEREFORE, IT IS AGREED:
          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor and Guarantor thereunder with
the same force and effect as if originally named therein as a Grantor and
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and Guarantor
thereunder and grants a security interest in all its right, title and interest
in the Collateral owned by it to secure the Secured Obligations. The information
set forth in Annex 1-A hereto is hereby added to the information set forth in
the Schedules to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants, to the extent applicable, that each of the
representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement is true and correct in all material respects on and as of
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.
          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to
be duly executed and delivered as of the date first above written.

            [ADDITIONAL GRANTOR]
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



Annex I-A to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3

 



--------------------------------------------------------------------------------



 



Annex II to
Guarantee and Collateral Agreement
ACKNOWLEDGMENT AND CONSENT
     The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of October 19, 2009 (the “Agreement”), made by the
Grantors parties thereto for the benefit of [            ], as Collateral Agent.
The undersigned agrees for the benefit of the Collateral Agent and the Holders
as follows:
          1. The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
          2. The terms of Sections 6.3(c) and 6.8 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.8 of the Agreement.

            [NAME OF ISSUER]
      By:           Name:           Title:        

         
 
  Address for Notices:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
  Fax:    

 



--------------------------------------------------------------------------------



 



Annex III-1 to the
Guarantee and Collateral Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated                     ,      , is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favor of
                               , as collateral agent (the “Collateral Agent”)
for the Secured Parties (as defined in the Note Purchase Agreement referred to
below).
          WHEREAS,Porex Holding Corporation, a Delaware corporation, has entered
into a Note Purchase Agreement dated as of                     ,       (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Note Purchase Agreement”), with SNTC Holding, Inc., as Collateral
Agent, the Guarantors and the Purchaser party thereto; terms defined in the Note
Purchase Agreement and not otherwise defined herein are used herein as defined
in the Note Purchase Agreement.
          WHEREAS, as a condition precedent to the issuance of the Notes under
the Note Purchase Agreement, each Grantor has executed and delivered that
certain Guarantee and Collateral Agreement dated                     ,      
made by the Grantors to the Collateral Agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”).
          WHEREAS, under the terms of the Guarantee and Collateral Agreement,
the Grantors have granted to the Collateral Agent, for the ratable benefit of
the Secured Parties, a security interest in, among other property, certain
intellectual property of the Grantors, and have agreed as a condition thereof to
execute this IP Security Agreement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
          SECTION 1. Grant of Security. Each Grantor hereby grants to the
Collateral Agent for the ratable benefit of the Secured Parties a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
     (iii) all copyrights, whether registered or unregistered, now owned or
hereafter acquired by such Grantor, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

 



--------------------------------------------------------------------------------



 



     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the Collateral of or arising from any of
the foregoing.
          SECTION 2. Security for Obligations. The grant of a security interest
in, the Collateral by each Grantor under this IP Security Agreement secures the
payment of all Obligations of such Grantor now or hereafter existing under or in
respect of the Note Documents, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.
          SECTION 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer record this IP Security
Agreement.
          SECTION 4. Execution in Counterparts. This IP Security Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
          SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has
been entered into in conjunction with the provisions of the Guarantee and
Collateral Agreement. Each Grantor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Guarantee and Collateral Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein.
          SECTION 6. Governing Law. This IP Security Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
          IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            POREX HOLDING CORPORATION
      By           Name:           Title:      

ii



--------------------------------------------------------------------------------



 



         

         
 
  Address for Notices:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   

            [NAME OF GRANTOR]
      By           Name:           Title:        

         
 
  Address for Notices:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   

iii



--------------------------------------------------------------------------------



 



Annex III-2 to the
Guarantee and Collateral Agreement
FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT
          This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP
Security Agreement Supplement”) dated           ,      , is made by the Person
listed on the signature page hereof (the “Grantor”) in favor of
                                                    , as collateral agent (the
“Collateral Agent”) for the Secured Parties (as defined in the Note Purchase
Agreement referred to below).
          WHEREAS, Porex Holding Corporation, a Delaware corporation, has
entered into a Note Purchase Agreement dated as of           ,       (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Note Purchase Agreement”), with SNTC Holding, Inc., as Collateral
Agent, the Guarantors and the Purchaser party thereto; terms defined in the Note
Purchase Agreement and not otherwise defined herein are used herein as defined
in the Note Purchase Agreement.
          WHEREAS, pursuant to the Note Purchase Agreement, the Grantor and
certain other Persons have executed and delivered that certain Guarantee and
Collateral Agreement dated           ,       made by the Grantor and such other
Persons to the Collateral Agent (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”) and that certain Intellectual Property Security Agreement dated
          ,       (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “IP Security Agreement”).
          WHEREAS, under the terms of the Guarantee and Collateral Agreement,
the Grantor has granted to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in the Additional Collateral (as defined in
Section 1 below) of the Grantor and has agreed as a condition thereof to execute
this IP Security Agreement Supplement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor agrees as follows:
          SECTION 1. Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following (the “Collateral”):
     (i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);
     (ii) the trademark and service mark registrations and applications set
forth in Schedule B hereto (provided that no security interest shall be granted
in United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);
     (iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

 



--------------------------------------------------------------------------------



 



     (iv) all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto;
     (v) all any and all claims for damages and injunctive relief for past,
present and future infringement, dilution, misappropriation, violation, misuse
or breach with respect to any of the foregoing, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and
     (vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.
          SECTION 2. Supplement to Guarantee and Collateral Agreement.
Schedule 3 to the Guarantee and Collateral Agreement is, effective as of the
date hereof, hereby supplemented to add to such Schedule the Additional
Collateral.
          SECTION 3. Security for Obligations. The grant of a security interest
in the Additional Collateral by the Grantor under this IP Security Agreement
Supplement secures the payment of all Obligations of the Grantor now or
hereafter existing under or in respect of the Note Documents, whether direct or
indirect, absolute or contingent, and whether for principal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise.
          SECTION 4. Recordation. The Grantor authorizes and requests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trademarks and any other applicable government officer to record this IP
Security Agreement Supplement.
          SECTION 5. Grants, Rights and Remedies. This IP Security Agreement
Supplement has been entered into in conjunction with the provisions of the
Guarantee and Collateral Agreement. The Grantor does hereby acknowledge and
confirm that the grant of the security interest hereunder to, and the rights and
remedies of, the Collateral Agent with respect to the Additional Collateral are
more fully set forth in the Guarantee and Collateral Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.
          SECTION 6. Governing Law. This IP Security Agreement Supplement shall
be governed by, and construed in accordance with, the laws of the State of New
York.
          IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement
Supplement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            [NAME OF GRANTOR]
      By:           Name:           Title:      

ii



--------------------------------------------------------------------------------



 



         

         
 
  Address for Notices:    
 
       
 
 
 
   
 
 
 
   
 
 
 
   

iii